 KUT-KWICK CORP.Kut-Kwick CorporationandInternational Associationof Machinists and Aerospace Workers,AFL-CIO.Cases 10-CA-7294 and 10-CA-7337June 13, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSJENKINS AND ZAGORIAOn December 12, 1968,Trial Examiner StanleyN.OhlbaumissuedhisDecisionintheabove-entitledproceeding,findingthattheRespondent had engaged and was engaging incertainunfairlaborpracticesallegedinthecomplaint,and recommending that it cease anddesist therefrom and take certain affirmative action,assetforthintheattachedTrialExaminer'sDecision. The Trial Examiner further found that theRespondent had not engaged in certain other unfairlaborpracticesallegedinthecomplaintandrecommendeddismissaloftheseallegations.Thereafter,the Respondent and the General Counselfiled exceptions to the Trial Examiner'sDecision,and supporting briefs, and the Respondent filed abrief in reply to the General Counsel's exceptions.Pursuant to the provisions of Section3(b) of theNationalLabor Relations Act, as amended, the,National Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings made by theTrial Examiner at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed.The Board has considered the TrialExaminer'sDecision,the exceptions and briefs, andthe entire record in this case,and hereby adopts thefindings, conclusions,and recommendations of theTrial Examiner.''Member Jenkins would find a further 8(aX3) and(I)violationpredicated upon the Respondent's selection of Gerald Smith for layoff onDecember 22,1967, and its subsequent refusal in mid-February 1968, torehirehim. In reaching this conclusion, he would rely upon theRespondent's knowledge of his union affiliation garnered from its unlawfulsurveillanceof the February union meeting; the fact that despite itsattempts to retain Smith in its employ by giving him additionalremunerativeopportunitiespriortotheadventof the Union, itsubsequently, on December 22, 1967,laid Smith off and retained a numberof employees who were junior to him in terms of service;and the fact thatSmith's original request for reemployment was denied pending resolutionof the"unionmess"and not for lack of work. Although Smith wasultimatelyofferedreemployment, following his repeated applicationstherefor,such job offer carried a wage scale so substantially less than hehad received prior to layoff that his refusal of the offer was considered avirtual certainty.In these circumstances,and in view of the other unfairlabor practices found by the Trial Examiner and adopted by the majorityherein,Member Jenkins would find that Smith's layoff and subsequentdenial of rehire was based not upon any economic considerations, asalleged by the Respondent,but rather his union affiliation and activities inrelation thereto.ORDER635Pursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adoptsas itsOrder theRecommended Order of the Trial Examiner, andordersthattheRespondent,Kut-KwickCorporation,Brunswick,Georgia,itsofficers,agents, successors,and assigns,shall take the actionset forth in the Trial Examiner's RecommendedOrder.TRIAL EXAMINER'S DECISION1.PRELIMINARYSTATEMENT;ISSUESSTANLEYN.OHLBAUM,TrialExaminer.Thisconsolidatedproceeding'under theNationalLaborRelationsAct, as amended (29 U.S.C. Sec. 151,et seq;"Act") was tried before me in Brunswick, Georgia, onJune 24-28 and record closed on August 2, 1968,2 with all'On complaints of the NationalLaborRelations Board's theRegionalDirector(Atlanta,Georgia)issued(1) on May 2,1968, as amended at thehearing(Case10-CA-7294) based upon chargefiled by theabove Union onMarch 15 and (2)on May 17(Case 10-CA-7337)based upon charge filedon May 1.Unless otherwise specified,all dates are 1968.'Resumption of the hearing which on June 28 was adjournedsine diewas rendered unnecessary by reason of a joint application by the parties onJuly 26(granted by my order of August 2) to close the record after theBoard'sRegionalDirectorhad declined to enter into a settlementnegotiated and drafted by Counsel for General Counsel onthe fifth day ofhearing and signed by both the Respondent and the ChargingParty. Therecord,includingRespondent'sposthearingmotion papers, adequatelyreflectsthecircumstances.The following documents are herebyincorporated in the record of this proceeding:-DocumentMarked asTrial ExamineesLxhibit No.Document Description14Settlement agreement(with attachedNotice),datedJune 28,196815Telegram from Counsel for GeneralCounsel, toTrial Examiner,received July 5, 196816Telegram from Respondent'sCounsel, to Trial Ex-aminer, received July 8,196817Copyof letter from Trial Examiner to Counsel,dated July 12, 196818Telegram from Respondent'sCounsel, to Trial Ex-aminer,received July 17, 196819Telegram from Respondent's Counsel, to Chief TrialExaminer,received July 23, 196820Copyof telegram from Associate Executive Secre-tary of NationalLaborRelations Board,to 10thRegional Director and Counsel,dated July 24, 196821Copy of telegram from Trial Examinerto Coun-sel, dated July 25, 196822Telegram from Counsel for General Counsel, toTrial Examiner, received July26, 196823Copy oftelegramfromTrialExaminer, toCounsel,dated July 26,196824Letter from Respondent's Counsel, to Trial Exam-iner,dated July26, 1968,received July 29, 1968(with attached envelope)25Letter from Counsel for General Counsel, to TrialExaminer, dated July 29, 1968,receivedJuly 30,176 NLRB No. 86 636DECISIONSOF NATIONALLABOR RELATIONS BOARDpartiesparticipating throughout by counsel or otherrepresentative.The issues are whether RespondentEmployer violated Section 8(axl), (3), and (5) of the Actby:- (1) discriminatorily discharging (and failing toreinstate or rehire) 14 employees (12 on December 22,1967;' and 2' on March 7-8,one of whom'was againdischarged on June 13 after previous reinstatement orrehire); (2) coercively interrogating employees regardingunion affairs (January 13-23); (3) spying on a unionmeetingof employees (February 14); (4) threateningemployeeswithadverseeconomic consequences andreprisals for union adherence (February 15-16); and (5)failingand refusing (since around December 11 or 14,1967) tobargain collectivelywith the Union as the dulydesignatedexclusivebargaining representativeofanappropriateunitof its production and maintenanceemployees.In its answers(as supplemented or amended atthe hearing),while generally denying these allegations,Respondent admits the layoff on December 22 of 12employees,' 4' of whom were subsequently rehired.Upon the entire record' and my observation of thewitnesses, I make the following:Respondent's employees most recently evinced interestinunionizationcommencing inNovember, 1967.Aprevious unionizational effort, in 1965, had resulted in a31 to 5 vote by the employees, in a Board-conductedsecret-ballotelection(Case10-RC-6250),rejectingrepresentation by the Union which is the Charging Partyhere.FollowingaunionpetitionforelectionfiledonDecember 12 (Case lO-RC-7275) and a request forrecognition received on December 16, 1967, and declinedby Respondent on January 2 with thesuggestionthat thewishesof its employees would more accurately bedeterminedbyaBoard-conducted election, such anelectionwas held on consent on February 16, 1968,resulting in a vote of 21 to I1 against the Union (with 5ballots challenged, out of a total of 37 eligible voters in aconventional production and maintenance unit). By March5 stipulation of the parties, the results of that electionwere voided and a rerun election was agreed to. The rerunelection,scheduled forMarch 15, was not held, thecharges in instant Case 10-CA-7294 being filed on thatday.FINDINGS ANDCONCLUSIONS11.PARTIES;JURISDICTIONRespondent is a Georgia corporation having its plantand principal place of business in Brunswick, Georgia,where it engages in the manufacture and sale oflawnmowers. In the representative 12-month periodimmediatelyprecedingissuanceof thecomplaints,Respondent sold and shipped goods valued in excess of$50,000, directly in interstate commerce to points outsidethe State of Georgia. I find that, at all material times,Respondent has been and is an employer engaged incommerce within the meaning of Section 2(2), (6), and (7),and the Union a labor organization within the meaning ofSection 2(5), of the Act; and that assertion of jurisdictionhere is proper.III.ALLEGED UNFAIRLABORPRACTICESA. BackgroundRespondent is a manufacturer of industrial lawnmowersinBrunswick, Georgia. Since 1965 the number of personsemployed in its machine shop and assembly shop hasranged from around 30 to 50. During the same period, itssales have likewise fluctuated widely. Seasonal highs, inboth sales and employment, have occurred in and aroundthe summer, with a lull and 1-week plant shutdown atyear-end (December).1968,with enclosed Respondent'sExhibits 1(d)and 2326Copy oftelegram from Trial Examinerto Counsel,dated August 2,1968'Blue, Braddock,Cope,Edmond,Jones,Manning,McCormick,Perkins,Smith, Sweat,West, and Williams.'Christian and Goodyear.'Goodyear.'See fn.3, supra'Blue, Cope,Manning,and West.'Hearing transcript as correctedby my November21, 1968,order onnotice.B. Section 8(aXl)1. January: interrogationsIt is alleged that at various times in January employeeswere interrogated in violationofSection8(a)(1)concerning their union affairs, by Respondent's MachineShop Superintendent Rowe. Former employee Goodyearand employees Rhymes and Chakmack testified asGeneralCounsel'switnessesinsupportoftheseallegations.Goodyear is a machinist who was employed inRespondent'smachine shop for 9 years preceding hisdischarges inMarch and June under circumstances to bedescribed. On Saturday morning, January 13 - followingthemost recent (i.e., late 1967) manifestation of unioninterestby employees at Respondent's plant, underGoodyear's leadership - Goodyear, while recuperating athome after a hospitalization, received a visit there fromRespondent'sMachine Shop Superintendent Rowe, withwhom he had maintained a friendly social relationship. Atthe conclusion of this home visit, Goodyear acceptedRowe's invitation "to ride downtown with him [Rowe] alittlebit."Downtown, Rowe "told me [Goodyear] hewanted to talk to me about the union ....I told him togo ahead, that I didn't mind talking to him about theunion,so he asked me about, was I for the union, and Itold him, yes, I thought I'd like it, so he asked me whatthe fellows hoped to gain out of the union and I told himIdidn't know, that I was only one and he would have toask them to get their opinion. And he said well, that's amighty small' company, you know, for a union downthere.And I told him yes, it was small and I knew it wassmall. So we rode on and he talked of the company......"'When they returned and parked in front of Goodyear'shome, "we talked about the union meeting and he [Rowe]asked me [Goodyear], well, he said he heard that therewas going to be a walkout, a threat of a walkout downthere, and I told him that there had been some talk of itbut I didn't much believe it was going to come." The'Emphasis supplied.The discussionwhichensued,apparently in casualand friendly vein, encompassed the recent Decemberlayoff (discussedinfra).possible sources of employee dissatisfaction,and theoperation byanother employeeof themachine whichGoodyearhad been operatingprior to his absence(also discussedInfra) KUT-KWICK CORP.637Board-conducted election was held on February 16, 2 daysafter a union meeting attended by Goodyear. About anhour before the election, Rowe telephoned Goodyear athome and, after inquiring about his health, remarked, "I[Rowe] heard you were going to be the observer on theBoard for the union. And I [Goodyear] said, yes, I am,and I don't thinkit'sgoingto hurt anything. I don't seeanything wrong with it is the way I put it. And he said,well, o.k., all right, and he hung up."Respondent'smachinistRhymes, in its employ since1961, was approached at his workplace by Rowe severalweeks before the February 16 election. Rowe "asked me[Rhymes] had I heard anything about the union comingin,about the boys wanting to get a union in . . . . I said,yes sir, I had, I didn't want nothing to do with it, this sideor the other side either. I said I didn't want to hurtneither side, and I just hadn't mentioned nothing aboutit."About a week later, at thesameplace,Rowe "askedme had anybody been to me and asked me anything aboutsigninga union card .... I told him, yes sir, they had . .He asked me who was it, and I told him Jerry, JerrySmith .... I don't think nothing else was said." Rhymes,who considers himself to be a "personal friend" ofRowe's,was not askedby Rowe whether he was for oragainst the Union.Respondent's machinist Chakmack, in its employ since1957, testified that around a week before the February 16election, "Mr. Rowe asked me what I thought about theunion and we were discussing it between each otherbecause I used to belong to the union up North and I toldhim that this plant was too small at that time and I didn'tthink the union would do any good if it belonged toanother company at that time, but that's immaterial. Wewere discussing amongst each other, you know, person toperson about the union and how he thought and how Ithought the vote would come out. And I told him that Ididn't think the union would get in the plant and he alsoagreed that he didn't think the union would get in theplant either .... there was no mention of who or what orhow they weregoingto vote, it was how many. Howmany I thought and how many he thought. . . . Not thenames."Chakmack,whosetestimonywasuncrossexamined,also swore that he was unable to recallwho started this conversation since "that's been a whileback, but Mr. Rowe and I are very good friends and wetalk to each other about certain matters."Respondent'sMachine Shop Superintendent Rowe'sversion of his January 13 visit to Goodyear's home is thathe was on friendly terms with Goodyear, and that theysocializedateach other's homes and "played musictogether." After discussing Goodyear's illness and chattingwith members of Goodyear's family, Rowe took Goodyearfor a drive, during which they spoke of "getting togetherplaying music, and how the shop was doing." MentioningtheUnion, Rowe asked Goodyear "did he [Goodyear]know any of the grievances that any of the guys had,"tellingGoodyear that "everybody at the shop had chosensides.That was basically the thing that was wrong.Somehow or other there must be some grievance that wedidn't know about that I could maybe take up with Mr.Tresher[Respondent'sPresident]..[Goodyearthereupon] told me [Rowe] no, the only grievance that heknew, that he didn't think was right, it was thehospitalization plan that we had . . . he had to wait ayear [after employment, for coverage]." Rowe promisedto take this up with Tresher and did. According to Rowe---and consistently with Goodyear's testimony - he didnot ask Goodyear whether he was a Union member, nordid he inquire regarding the Union membership or viewsof any other employee. Further according to Rowe -unchallenged by Goodyear - Goodyear "even stated tome that day [January 13] that after this deal . . . . hedidn't want any part of theunion."10Concerning the described discussion between Rhymesand Rowe, the latter conceded that it "probably did"occur as testified by Rhymes. At the solicitation ofRespondent's counsel, Rowe then added that "I think, theway I remember it, he [Rhymes] started the conversation"and that it was Rhymes who brought up "about whetherhe [Rhymes]signed a unioncard." On cross-examination,however, Rowe professed to be unable to recall whetherRhymes' statement to him that fellow-employee Smithhad "tried to get him [Rhymes] tosign a unioncard" waseduced by Rowe from Rhymes or adduced to Rowe byRhymes - in Rowe's words, "It could be that he told me.... It could be that I asked him." In this posture of therecord and comparing testimonial demeanor, I creditRhymes that it was Rowe who elicited the describedmatters from Rhymes.Regarding his conversation with Chakmack, whileagreeingitwas substantially as described by Chakmack,Rowe swore he was certain that it was Chakmack whoinitiated the conversation and brought up the subject ofthe Union. (It will be recalled that Chakmack testified hewas unable to recall who started that conversation.)On this aspect of the case, i.e., "interrogation," I findthat General Counsel has failed to sustain the burden ofproof and persuasion which is his, of establishing by a fairpreponderance. of the substantial credible evidence that thedescribed conversations between Rowe and Goodyear andbetween Rowe and Chakmack were coercive or otherwisein violationof Section 8(a)(1) of the Act as alleged. As toGoodyear, the conversation of January 13 occurred withinthe framework of a social visit between persons who-hadexchanged such visits previously, and conversation nomore than naturally veered to conditions, at the plantduring Goodyear's absence. It will be recalled that whenthe subject of the union came up, according to Goodyear'sown testimony, "I [Goodyear] told him [Rowe] to goahead, that I didn't mind talking to him about the union."The ensuing discussion, even according to Goodyear, wasprimarily if not almost exclusively concerned withattemptingtoascertainexistinggrievancesordissatisfactionswhich could be repaired. There is nosuggestionthat the union membership or views of any ofGoodyear's fellow employees was solicited or supplied. Inthe overall context of the prevailing situation, in myopinion the described conversation between Goodyear andRowe on January 13 may not fairly be regarded to havebeen coercive or otherwise violative of the Act. Nor in myestimation does the casual telephone remark by Rowe toGoodyear on February 16, after inquiring about hishealth, that he had heard Goodyear was going to be anobserver at the election that day, rise to the level ofcoercive interrogation or other violation of the Act. Cf.Mel Croan Motors, Inc. v. N.L.R.B.,395 F.2d 154,(C.A.5);N.L.R.B. v. Arkansas Grain Corporation,392F.2d 161, 165-166 (C.A.8);N.L.R.B. v. O.A. Fuller SuperMarkets, Inc.,374 F.2d 197, 203 (C.A.5)."Rowe also testifiedthat Goodyearfurther statedthat "he didn't knowanything about the Union, the way thething was originatedHe said just ahandful of the men,is the way he put it." Rowe was professedly unable torecall howor bywhom thissubject wasbrought up,while indicating "I[Rowe] wouldn't say he [Goodyear]volunteered" it. 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDInsofarastheChakmack incident is concerned,Chakmack was unable to recall who started the describedconversation, while Rowe was positive it was Chakmackwho' initiated it and who brought up the subject of theunion.Considering the concededly friendly relationshipbetween the two (as Chakmack himself testified, "Mr.Rowe and I are very good friends") and the nature of theconversation as recounted by Chakmack, it seems evidentthat the discussion was no more than an innocuousexchange of predictions as to the election outcome. Therewas no attempted elicitation of names or so much as asuggestionof identificationofUnionmembers orsympathizers. I therefore also am unable to regard theconversation between Chakmack and Rowe as coercive orotherwise violative of the Act. Cf.Mel Croan Motorsandother cases citedsuprain connection with Goodyear.The conversationsbetweenRowe and Rhymes,however, appear to be on a different footing. CreditingRhymes (as has been indicated), it is clear that this wasnot just casual discussion but deliberate interrogation.Rhymes was approached at his workplace by Rowe, whoexplicitly questioned him on two separate occasions aboutUnion matters, including the identity of the employee whohad solicitedRhymes to join the Union. Rowe'sconcession that his discussion with Rhymes "probablydid" occur as testified by Rhymes largely removes theissue from the area of credibility choice. In view of thisconcession, as well as my definite impression that Rhymeswas testifying truthfully while Rowe awkwardly attemptedto hedge until finally admitting that "It could be that I[Rowe] asked him [Rhymes]," I find that Rowe did infact interrogateRhymes on two occasions, in or aboutlate January - early February 1968, as to his and otheremployees' Union membership, activities, and desires, inviolation of Section 8(a)(l) of the Act.2. February: surveillanceOn the evening of February 14, various employees ofRespondent attended a union meeting at Carpenters Hallon Gloucester Street in Brunswick, Georgia. Those whoattended that meeting were kept under surveillance byRespondent'sMachine Shop Superintendent Rowe, whoutilizedbinoculars for that purpose as he sat in a carparked nearby. Rowe was observed doing this by severalemployees, as well as by Union Representative DeLoach.At the hearing,Rowe admitted he did this andRespondent conceded Rowe's presence there "observingwho was going in and out of the union hall." Roweconceded that he reported his actions to Respondent'sPresident Tresher the following morning.In defense to what thus appears to have been a clearviolationofSection8(a)(1)of the Act, Respondentcontends that it cannot be held responsible for Rowe'saction,which it claims was unauthorized. However,Respondent offered ao credible proof of Rowe's lack ofauthority, and Respondent's President Tresher, to whomRowe concededly reported the results of his surveillance,unaccountedly did not even testify. To the employees thusbeing watched, Rowe stood for their employer. The effectof Rowe's extraneous presence at the place and time inquestion, crudely spying on employees through binoculars,cannot be dismissed as noncoercive by indulging in thefarfetched assumption that the employees thought Rowewas merely satisfying his personal curiosity rather thanexecuting a business mission on behalf of the company.And even if it be supppsed that Rowe was prompted byexcess of zeal, it was his employer, the Respondent, inwhose interest that zeal was exercised,so that Rowe'sactivitymay hardly be considered as frolicsome. It isancient learning that"servants represent themasterhimself,and their acts stand on the same footing as hisown."" The fact that Rowe's spying was business ratherthan a purely personal venture is attested by Rowe'sreconnaissance report to Tresher the following morning,which Tresher at no time disavowed or from which he atno time took any step to disassociate Respondent. Thecoercive impact upon employees,attendinga lawfulorganizationalmeeting 2 days before a Board-conductedelection,of a highly placed supervisor of their employerspying upon them through binoculars from an observationpost,cannot be gainsaid nor need it be minimized.Respondent further'contends,in urging that this as wellas all other allegations of violation of Section 8(a)(l) bedismissed,that there was an express waiver of furtherproceedings involving thesemattersby a stipulationentered into between the Union and Respondent,approvedby the Regional Director, to set aside the election ofFebruary 16 (because of Respondent's described conduct)and to rerun the election.It is true that the Board'sTenth Regional Director'sMarch 6 Supplemental Decision,Order and Direction ofSecond Election recites (p. 2) that"On March 5, 1968,the parties executed a stipulation,a copy of which isattached hereto,wherein they waived a hearing on the[Union's]objections [to the February 16 election]andfurtherBoard proceedings in connection therewith,andagreed to the conduct of a second election" (emphasissupplied).Although the expression"therewith"appears torefer to"the objections,"itisunnecessary to take sopossibly narrow a view since reference to the March 5stipulation itself discloses no such waiver.That stipulation(G.C.Exh.4)merely calls for setting aside the firstelection and for holding a second election,and expresslywaives a hearing on the Union'sobjections to the firstelection or the right to request review of the RegionalDirector'sSupplemental Decision,Order and Direction ofSecond Election.ContrarytoRespondent'scontention,the stipulation contains no waiver on the part of theBoard or on the part of the Charging Party herein of any"furtherBoard proceedings in connection therewith"(Resp.br.,p.20),including the instant proceedings. Itwould thereforemerely appear that the aforequotedunderscored portion of the Regional Director's for Region10March 6 document was an inaccurate or imprecisedescription of the stipulation.Respondent has made noclaimintheinstantproceeding that it had anyunderstanding on this subject with the Regional Directoror any representativeof theRegional Director apart fromor in addition to the March 5 written stipulation. Itherefore reject this contention and hold that the 8(a)(1)allegations at issue here were not waived and are notbarred by reason of the stipulation setting aside theFebruary 16 election or for any other demonstratedreason.Itisaccordinglyfound that,asalleged in thecomplaint, on February 14, 1968,Respondent,through itsMachine Shop Superintendent and representative Rowe,in and about the vicinity of Gloucester Street,Brunswick,Georgia, spied upon and kept under surveillance a unionmeeting of its employees."Littledale,J., it,Laugher v. Pointer,5 B. & C. 547, 553. KUT-KWICK CORP.6393.February: economic threatsGeneral Counsel has alleged that on or about February15Rowe threatened that employees would not beconsidered for reemployment because of their unionaffiliation,activities,and sentiments;and that on or aboutFebruary 16 Tresher threatened employees with economicreprisals for union activity.a.RoweRespondent's machinist Smith was one of a number ofemployees included in a December 22, 1967 layoff whichis to be discussed.When Smith visited the plant on thefollowing February 14 (2 days before the Union election)and inquired of Rowe about getting his job back, Rowe,after privately consulting with Tresher, told Smith that"Mr. Tresher said for me [Smith] to come back the nextday. That his attorney would be in town and he would letme know the next morning whether he'd hire me back ornot."Returning the followingmorning (i.e., the daybefore the election), Rowe allegedly told Smith that "Mr.Tresher said he couldn't even talk about hiring me[Smith]back until this union mess was over so hesaid that he would consider talking to me about it then:112b.TresherRespondent's assembly shop employee Thomas, who isstill in itsemploy, testified that about an hour before theelection on February 16 "Mr. Tresher came by the paintroom and he stopped by me and hesaid,he told me, youbetter think twice before you vote because you can't hurtme, you can only hurt yourself, and he [Tresher] walksoff."V. ;tileGeneral Counsel urges that each of the foregoingstatements constituted a coercive threat in violation ofSection 8(a) (1) of the Act, Respondent contends thatneitherwas.Iam in agreementwithRespondent's viewand am further of the opinion that Tresher's statement toThomas was well within the protected confines of Section8(c) of the Act." Accordingly, I find that under thecircumstances shown neither of the indicated statementscomprised an economic or retailiatory threat tied to unionadherence or activity.C. Section 8(aX3)1.December1967 layoffBefore any of the foregoing alleged violations ofSection 8(a)(1),Respondent on December22, 1967, inaccordance with its usual custom,closed its plant for aweek at year-end. At that time it laidoff 6machine shop"and 6 assembly shop,"or a total of 12, employees,payingthem for the remainder of that year or until January 5,1968.16It is General Counsel's contention that these employeeswere discharged,by Respondent on December22, 1967,and have not since then been reinstated or rehired fordiscriminatory reasons in violation of Section 8(a)(3) and(1) of the Act; namely,because of their Union affiliationand activity.Disputing this, Respondent claims that itsDecember 22 action was an economic layoff consistentwithpreviousyear-end layoff patterns,,andmoreparticularlybecause of the substantial completion andphasing out of certain extraordinary Government ordersreceived during the preceding year;that its selections forlayoffwere unconnected with union adherence;and thatfour of the laid-off employees"-all union members -were subsequently reemployed in accordance with usual orcharacteristic variations in its business cycle.The factual data presented from books and recordsmaintained in the regular course of Respondent's businessoperations-asdistinguished from imprecise, vague,amorphous,equivocal,orotherwiseunsatisfactorytestimonial recollections,impressions,or generalizationsof witnesses on both sides, have been collated and are setforthinFigures1-7 whichfollow.Fig. 1:Respondent's Comparative Sales, by Month, 1963 -- April 196818Diff., 1968Cumulative Diff.,Month196319641965196619671968from 19671968 from 1967Jan.$ 23,475$ 25,872$ 68,357$ 19,369$ 33,921$ 46,534$ +12,613$ +12,613Feb.36,98664,76847,28839,54257,59447,052-10,542+ 2,071Mar.65,59966,345105,66878,92089,05971,254-17,805-15,734Apr.80,22682,69685,136.76,517101,279$1,297-19,982-35,716May81,326108,63299,64094,47776,448Jun.58,75668,578104,82293,433105,404"Respondent's unchallenged records establish that (I) there was no hireformachine or assembly work in itsplant between the December22 layoffand after the February16 election,(2) employeesrehired subsequent to theFebru try 16 election includedUnionmembers,even though Smith(discussedinfra)was not among them'Tresher's at worst ambiguous remark cannot be regarded s necessarilybeing more than an expressionof his opinionthat joining the union wouldnot be beneficialto Thomas. This is far frombeing a threat"I e. B j. Cope,Jones,Mccormick,Smith, Sweat, and West" 1 e. J M Braddock J L. Williams, Perkins, Edmono, H H Blueand Manning"Smith's terminationnoticeindicateshe was paid through January 5,19689 e., machinistsB. J Cope and Welt,and assemblers H. H. Blue andManning"I e , to monthpreceding hearing.Amounts includegovernmental andnongovernmentalsales,less returns,discountsand allowanceil. 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDDiff. 1968Cumulative Diff.Month19631964'1965196619671968from 19671968 from 1967Jul.70,74961,16961,35458,88797,625- - -- - -- - -Aug.41,40947,00565,31763,248115,315- - -- - -- - -Sept33,28178,157103,10342,654101,046- - -- - -- - -Oct29,83173,14761,36839,77370,689- - -- - -- - -No\19,97420,52685,99526,18382,206- - -- - -- - -Dcc12,79514,78951,32030,10944,741- - -- - -- - -TOTAL$554,407$711,684$939,368$663,112$975.3271967DateAmount20.Ian5$2,282Jan. 530,975Apr. 25 as194,600increasedJun. 29May 17 as48,168IncreasedJun. 29Jun. 9800Jun. 301,911Jul. 251,693Jul. 262,367Aug. /3,965Aug. 73,138Sep. 224,158Oct. 173,760Oct. 253,938Nov. 152,107Nov. 288,602Dec. 1433,621Total$346,085Fig. 2:Respondent's Orders fromU.S. Govt.,1919671967Feb.Month(s) Order Filled21Mar.($16,584);Apr.($14,391)Jul.($39,269);Aug.($39,330);Sep.($35,966);Oct.($40,021);Nov.($19,836);Dec.($20,178)Jun.($7,972);Sep.($16,279);Nov.Jun.Aug.Aug.Aug.Aug.Aug.Oct.Nov.Dec.Dec.($23,917)Jan.,1968Feb.,1968 ($11,258);Mar.,1968 ($15,424);Apr.,1968 ($ 6,939)$346,085RemarksCovers 550mowers, increasedto 670;required completiondates,Dec. 21and/or 31.Covers 23 Model J902 36"mowers;approx. 4-5 days' assembly work.Covers 42 Model 8-1200 60"mowers;approx. 8 days' assembly work,required completiondate,Apr. 20, 1968."I.e.,DefenseSupply Agency."Cents omittedfrom amounts111967unless otherwise specified KUT-KWICK CORP.641Fig. 3: Respondent's Comparative Net Sales, Nongovernmental vs. Governmental, 1965-Jan 196822Jan.,196519661967196823Sales toRegular Dealers$576,271$640,560$668,471$37,940Sales to U.S. Govt.370,29524,952304,4058,600Total$946,566$665,512$972,876$46,540Fig. 4: Respondent'sComparative Inventories,24 1965-196725196519661967FinishedProducts and Work in Process$182,034$200,122$172,304Engines andEngine Parts,Machine Parts, RawMaterials,and Supplies81,49089,301111,279Total$263,524$289,423$283,583Fig. 5:Respondent's Comparative Employment Levels, 1965-196826Week EndingTotal Machine Shop27Total Assembly Snop28Total OfficeJan. 7,196518167Jan.6,196623177Jan. 5,196715179Jan.4,196816159Jan.21,196518167Jan.20,196623167Jan.19,196715189Jan.18,196816159Feb.4, 196517177Feb.3,196620167Feb.2,196715179Feb. 1, 196816159Feb.18,196517187Feb.17,196619167Feb.16,196715179Feb.16,1968161510Mar.4, 196517197Mar. 3,196618167Mar.2, 196715179Feb.29,1968171710Mar. 18, 196517207Mar. 17, 196618178Mar. 16, 196716189Mar. 14, 1968171710"Apparentdiscrepancies(none seemingly of major importance) may bediscoveredamong the charts here presented.The chartsare based upondata furnished by Respondent in the record and allegedly taken from itsbooks of account.General Counsel has neither offered nor attempted tocontrovert the enumerated data,although Respondent's books and recordswere available at as well as before the hearing for his scrutiny and analysisIt is not considered to be the Trial Examiner's functionsua sponteto callfor or undertakea discoveryor accounting-typeproceeding."Amountsare roundedoff,.Although it was testified by Respondent'sSecretary-Treasurer Burke that Government orders in 1%8 fell off sharplythrough theend ofApril, he indicated that some additional such orderswere received subsequent thereto.However,the extent of these was neitherdemonstrated nor exploredby General Counsel. As of thetime of thehearing(June 27, 1968), according to Respondent'sSecretary-TreasurerBurke,including the two Government contracts carried over from 1967Respondent had only "half [of the amount of Government contracts] whatwe had the previous year[1967) at that same time""At cost, below market."Source:Corporate balance sheets prepared by accountants Haskins &Sells"1968 only to date of hearing herein."Includes (at least 1967-1968)SupervisorsDean and Rowe, notmembers of proposed bargaining unit."Includes(at least 1967-1968) Supervisor Harris, not a member ofproposed bargaining unit 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDWeek endingTotal Machine ShopTotal Assembly ShopTotal OfficeApr. I. 196520217Mar.31, 196618178Mar.30. 196715179Mar. 28. 1968171810Apr. 15, 196520217Apr. 14, 196620188Apr. 13. 196716189Apr. I I, 19681917I0Apr.29. 196520217Apr. 28, 196620198Apr. 27, 196718189Apr. 25, 1968201710May 13, 196520217May 12,196618198May 11, 196718189May 9. 1968201810May 2 J, 196520247May 26, 196617199May 25, 196719189MaN 23, 1968192110Jun. 10, 196523239Jun. 9, 196619159Jun.8, 196719189Jun. 6,1968192010Jun. 24,196523239Jun. 23,1966191810lun.22,1967192010Jun. 20,1968192210Jul. 8,1965232310Jul. 7, 1966201811Jul.6 1967202010Jul. 22,1965222310Jul. 21,1966191811Jul. 20,196720219Aug. 5,1965212410Aug. 4,1966171711Aug. 3,196724249Aug. 19,1965232410Aug. 18,1966171611Aug. 17,196724238Sep. 2,1965232510Sep. 1,1966161710Aug. 31,196725238Sep. 16, 1965232510Sep. 15,1966161710Sep. 14,196722258Sep. 30,196523258Sep.29,196616179Sep.28,196721258Oct. 14, 196522238Oct. 13,196616179Oct. 12,196724269Oct. 28, 196522227Oct. 27,196616179Oct. 26,196723249Nov. 11196522227,Nov. 10196616179,Nov. 9,196722238 KUT-KWICK CORP.643Week EndingTotal Machine ShopTotal Assembly ShopTotal OfficeNov. 25, 196522227Nov. 24, 196615179Nov. 23, 1967212410Dec. 9, 196522187Dec. 8, 196615179Dec. 7, 1967232310Dec. 23, 1965221710Dec. 22, 196615179Dec. 21. 1967222210Fig. 6:Dates of Continuous Employment of Respondent's Unit Emplovees29 as of December 22,1967Laid off on Rehired Sub-Machine Assembly Continuously Employed by 12 22 67?sequent toUnion Card SignerNo.30NameShop?Shop?Respondent Since DateYesNo12 22 67YesNoM-IBarfieldxM-2Blue, W. M.XM -3ChakmackxM4 Cope, G. W.xM-5GoodyearxM-6OgdenxM-7RhymesxM-8ScarboroughxM-9SmithxM-10 ChristianxM-l1 KempxM-12 HeadxM-13 GercesxM-14 DrakexM-15 LangfordxM-16 SweatxJan. 1. 1964 or priorxxJan. 1, 1964 or priorxxJan. 1, 1964 or priorxxJan. 1, 1964 or priorxJan. 1, 1964 or priorxxM-17 JonesxM-18 Cope, B. J.xM-l9 WestxM-20 McCormickxA-1Braddock, C. E.A-2BrownA-3CalhounA-4CobbA-5FlemingA-6HardeeA-7JoynerA-8NixonA-9Williams, L.A-10WoodsA-11BrantleyA-12 JohnsonA-13WilkesA-14ThomasA-15Braddock, J.A-16Williams, J. L.A-17PerkinsA-18EdmondA-19Blue, H. H.A-20ManningTOTALS:M: 20A: 20xJan. 1, 1964 or priorxxJan. 1, 1964 or priorxxJan. 1, 1964 or priorxxMar., 1964xxFeb., 1966xxMar., 1966xxApr., 1966xxApr., 1966xxMay, 1966xxJun., 1966xx(Jun., 1966(1week);(Jul., 1966 (4 weeks);x(Jul., 1967xJul., 1967xxAug., 1967xxxAug., 1967xxxOct., 1967xxxJan. 1, 1964 or priorxxxJan. 1, 1964 or priorxxxJan. 1, 1964 or priorxxxJan. 1, 1964 or priorxxxJan.1, 1964 or priorxxxJan. 1, 1964 or priorxxxJan.1, 1964 or priorxxxJan.1, 1964 or priorxxxJan.1, 1964 or priorxxxJan.1, 1964 or priorxxxApr.y, ,1964xxMa 1965xxJun., 1965xx(Jun.-Nov., 1965;x(Mar., 1966x(7months, 1965;(4 months, 1966;x(Mar., 1967xxxxxxJun., 1967xxxJul., 1967xxxJul., 1967xxxAug., 1967xxxxAug., 1967xxxM: 6M: 14M: 2A: 6A: 14A: 2M: 14-11M: 6A: 10A: 10"Machine shop and assembly shop only(i.e., 5 plant clericals not included),"l e, for numeration purposes only. Machine shop;A: assembly shopexcluding supervisors."lplant clerical (Capps)was a Union card signer. 644DECISIONSOF NATIONALLABOR RELATIONS BOARDFig. 7: Respondent'sHiresAfterDecember22, 196732Date StartedHireStatusNameJob orDept.Work (1968)33NewRehire or ReinstRemarksHensleeSalesFeb. 12xBisdorfShipping(Clerk)Feb. 19xQuit Feb. 29TippinsShippingFeb. 21xQuit Apr. 26Cope,B. J.MachineFeb. 26xQuit Mar. 21Johnson,J. P.Shipping(Clerk)Mar. 4xQuit Mar. 28West,J.MachineMar. 4xRobersonMachineMar. 4xGoogeMachineMar. 4xMurrayMachineMar. 4xQuit May 9PattersonAssemblyMar. 25x(Painter)RayMachineApr. 2xQuit Apr. 11ThomasAssemblyApr. 15x(Cleaner)12/22/67-4/15/68 Total Hires........ . .. . ....... .................................123412/ 22/67-4/15/68 Net TotalHires(i.e.,hires less quits) .................................63412/ 22/ 67-4/15/68 Net TotalHires(i.e., hires less quits) ofMachinists and Assemblers........................................5Salient facts which may be gleaned from the objectivedata established by or flowing from these charts are:(I)Respondent'sbusiness is characterized by a declinetoward the end of the calendar year, with a consistent lowinDecember-January;75 (2) Respondent's 1968 business tothe date of hearing was substantially below that in 1967;(3)Respondent enjoyed extremely substantial orders fromtheGovernment in 1967," which were (a) practicallycompleted by the end of 1967" and (b) not in any sensecomparably forthcoming in 1968 to the date of hearing;"(4) notwithstanding vastly reduced Government orders atthebeginningof 1968,Resoonaeuthadonhandsubstantial inventories comoarabie re. Those of prior years."(5)Respondent 'b employment levels in December 1967,both in its machine shop and in its assembly shop, werearibstantially proportionately higher in 1967 than in 1966(20-25 percent);" (6) except for machinist Smith (to bediscussedbelow), the other 5 machinists laid off onDecember 22, 1967, and all 6 assemblers laid off on thatday,were lowest in seniority of all employees in therespective shops, and practically all had been hired during"Through April 15, 1968."Notdate of hire."Includes I employee in sales'Respondent'sSecretary-Treasurer andGeneralManager Burke, inRespondent's employ for 22 years,testified thatRespondent's sales are"very highly seasonal," peaking in late spring-early summer, and byDecember"practically nil " General Counsel witness Goodyear,discharge(by Respondent under circumstances detailed below,agreed that during his9 years of employment with Respondent the business has been a "seasonalbusiness"with"high employment in the summertime and low in thewintertimetoa certain extent,"with seasonal layoffs in thewintertime"In view of these,Respondent'sMachine Shop Superintendent Rowe(according to his testimony)"had hired five new men [for the machineshop alone] to work on the Government contract in the summer .Tommy Sweat,Tommy Jones, Benny Cope, Jackie West and James R.McCormick,"cautioning them when hired"that this is more or lesstemporary....I told them that whenever we get a lot of sales and orderswe need people,sowe hire people.But then we're a manufacturingconcern,and whenever our sales drop,our employment drops. . . I toldthem that it would be temporary,itwould only be, you know,maybe amonth or two's work."Rowe's foregoing testimony was corroborated byemployee West."According to Respondent's long-time executive and office managerBurke,who is in charge of its books and records,with a workforce of 15men the assembly shop should turn out a minimum of 5 mowers per dayregardless of model or size. Since at the end of December,1967 the 2incompleted Government orders on hand comprised a total of only 61mowers,there were thus on hand at that time Government orders requiringonly 13-15 days of assembly work for 15 men. (There was, of course, alsoon hand some nongovernmental work to be done.)"According to Respondent'sSecretary-Treasurer Burke,commencingJuly 1, i961 (U.S Government i'iscal Year 1968) there was an economyretrenchment in Governmental spending,resulting in a markedreduction inGovernmental lawnmower orders. As of December-end (1967), "there wasnothing in the foreseeable future,we had these two small ones [i e ,Government contracts]which appearedto bethe end of the line as far asGovernment buying was concerned, and that was our thinking at the timethis was our best judgment....As we go down here on ourGovernmentcontracts going out they're all completed but two at the endof the year[19671.As a matterof fact,December12th [1967]was when the [1967Governmental contract]work was completed.There was nothing comingoutofColumbus(Governmentalorderprocurement installation],invitations to bid,or elsewhereAnd having but two[Government.contracts]here and it looked here. that business may not be bad but itwon't be anything like the previous year."Burke consequentlyprophesied"a downhill trend in .... orders or sales,"which turned out to becu, rect."Respondent manufactures some, but not all, partsfor its mowersIt makeino motors or motor parts,and additionally purchases someother partsParts and subassemblies, but not completed mowers, are carriedin inventoryor against orders in process.According to Respondent's Secretary-TreasurerBurke,the machine shop maintains a lead time,of I to 2 years in advance ofthe assembly shop in inventories of parts for anticipatedor predicted orders,there is, however,no relationship between the number of assemblyshop andmachine shop employees.AccordingtoBurke,at1967year-end,Respondent's inventories, although about 10 per cent lower than at 1966year-end,remainedhighevenwithoutcomparableprospectsforGovernment orders in 1968."See In.36,supraGeneral Counsel witnessGoodyearconceded that duringhis 9 years with Respondent, seasonal layoffshave normallytaken placeapproximately"from September to .... November,"with the workforceat its lowest ebb by the beginning of December,and that,unlike previousyears, in 1967 Companyemployment was at a"high"point at the beginningof December,the usual seasonal layoffs not yet having occurredby then in1967 KUT-KWICK CORP.645the preceding summer peak 1967 production period at theheight of the Government orders; (7) although the 6machinists laid off on December22, 1967,were all unioncard signers,out of a total of 20 machinists there were anadditional 8 who also signed union cards but were not laidoff; (8)although the 6 assemblers laid off on December22, 1967, were union cardsigners,out of a total of 20assemblers there were an additional 5 who also signedunion cards but were not laid off;" (9) of 4 laid-offemployees rehired subsequent to December 22,42 all wereunion card signers;(10) as of mid-April,1968, the nettotalof allmachinist and assembly hires, includingrehires. was only 5.As has already been pointed out, it is further to beobserved that despite the foregoing showing,GeneralCounsel-who of course carries the burden of proof here- failed to make a countervailing showing through ananalysisofRespondent'srecordsorotherwise,notwithstanding opportunity at the hearing(as well as byprehearing preparation)to do so.We have been reminded that a discriminatorymotivation for employee discharge"isnot lightly to beinferred."" An employer is, of course,not in violation oftheAct iffor economic reasons-regardless of theaccuracy of his business prognostications-he lays off, oreven out-of-hand discharges,employees,so long as his realreason is not antiorganizational or otherwise contrary totheAct'smandate.44Nordoes union membership oractivityinsulate againstlayoff ordischarge for any reasonnonviolativeof the Act.45Under the indicated circumstances,to conclude in the,face of the foregoing showing that the December22, 1967,layoff was other than economically motivated would bespeculative and not firmly pinioned on the substantialcredibleevidentiaryproofwhich the AdministrativeProcedureAct46requires.It is accordingly found that General Counsel has failedtosustainhisburden of proof and persuasion bysubstantialcredibleevidencetoestablishthatRespondent'sdescribedlayoffof12employeesonDecember22, 1967,was for union affiliation or activity asalleged.SmithAlthoughSmith is encompassed in the foregoingfinding,the fact that he was senior to some othermachinists(allunion card signers)not included in theDecember22 layoffmerits separate comment.To begin with,although Smith was a union card signer,no less than eight other machinist union card signers werenotlaidoff.ConcerningSmith,MachineShopSuperintendentRowe testified,inessence,that he wasincluded in the December 22 layoff because of acombination of circumstances and reasons-some moreor less conceded by Smith-which cannot be rejected ascontrary to fact or stamped as devoid of plausibility.Smith first enteredRespondent'semploy in 1964.Around the latter part of July, 1967, he returned to workfollowing an absence of over a month for a herniorrhaphy."General Counsel witness Thomas testified that although he activelysolicited on behalf of the Union,he was not laid off Likewise, for auumono,example,Christianwas not included in the December22 layoff,althoughby his own account he was a leader, if not the initiator,of the 1967unionization movement°1 e., machinists B. J Cope andWest,and assemblers H. H. Blue andManning Accoraingto testimony of GeneralCounsel witness Thomas,who was not among those laid off on December22, there wasno overtimeworked at the plant in the interim between then and the rehirings aroundthe endof February or early March.Before Smith returned,George Cope had been assigned tooperationof the screw machine,whichSmith hadpreviously operated and was physically unable upon hisreturn tomanage.Sincework was required on theautomatic chucker("AC"), Smith wasassigned to learnto operate that device at night,on second shift overtime,withWest(who had recently been hired and was "doingvarious other jobs, running drill press and what haveyou") to do any heavy lifting.After Smith had been backonly about a week,however,he threatended"to quit"unless givenmore money.(According to Smith's owntestimony,in early September he told Rowe that if he wasnot granted a raise or overtime he would look for anotherjob and to"consider this....as my week's notice, that Iwould be leaving.")Aftertaking the matter up withTresher,Rowe entered into an arrangement permittingSmith to supplement his pay by doing"extrawork,"which,according toRowe,Smith abandoned beforecompletion.Apparently a difference of viewpoint arosebetween Smith and Respondent concerning the nature ofthe added compensation Smith was to receive for thiswork. (It appears that the matter was eventually resolvedby the Wages and Hours Division of the Department ofLaborafter Smith's employment ended.)The night shift,on which Smith had been working since his return to thefactory at the end of July, was discontinued' around thebeginning of December.At that time,Smith(as well asWest)was placed on the day shift,but Rowe"didn't haveany other machine to put him [Smith]on. I [Rowe]wouldn'tput him back on the screw machine becauseGeorge Cope,he'd been over there for about four monthsthen,and George was doing a good job, in fact,he did abetter job than Jerry[Smith] did.... George Cope is stillon this screw machine."So far as Smith was concerned,,.we used him [Smith]all around various places after that,on drill presses and stuff like that.And so that's really all,Iwas just making work then."Smith conceded at thehearing that when he was returned to the day shift inDecember shortly prior to the December 22 layoff, he"just done whatever Pete[Rowe] had for me to do .... Irun a drill press all that [final]week. . . ."Smith's payrate was $2.35 as against Respondent's standard pay rateof $1.70for drillpress operators.Rowe had also hadproblems with Smith'scoming to work late,althoughSmith was by no means unique in that respect nor does itseem that that alone would have resulted in his layoff.Respondent's employee Scarborough testified that a fewdays before the Union election Smith threatened to "beathell out of [you]."Although this episode was subsequentto his layoff and was, to be sure,disputed by Smith,neverthelessby his own admission Smith has been"N L R.BvMcGahey,233 F 2d 406,413 (C A. 5),"N L R.B.v.Great Dane Trailers,388 U.S. 26, 32-35;American ShipBuilding Companyv.N. L. R.B.,380 U.S. 300, 311;N.L R.B. v.WatermanS.S.Corp.,309 U.S. 206,218-219;Barnwell Garment Company, Inc. vN L R.B..398 F.2d 777, 778-779 (C.A.6);N.L.R.B. v. Redwing Carriers,Inc, 284 F 2d397 (C A.5);N.L R Bv.McGahey,233 F 2d 406(C.A 5);Dieckbrader Express, Inc.,168 NLRB No. 113,Kayser-RothHosiery Co.,Inc.,166NLRBNo. 56;Eldo-CraftBoatCo.,166NLRB No. 52;Lindsey's,156NLRB1114, 1115; GuyonMachinery Company,155NLRB591. 592" NLRB.v.Bangor Plastics. Inc,392 F.2d 772, 777 (C.A 6),N L.R.B.v.Ogle Protection Service,Inc.,375 F.2d 497,505-507 (C A. 6),cert.denied 389 U.S. 843;N L.R.B. v. SoftWater Laundry, Inc..346F.2d 930, 934 (C.A. 5). "Clearly,a company may curtail its work force foreconomicreasons,notwithstandingtheplantemployees'unionrepresentation of organizing efforts."Barnwell GarmentCompany,Inc , vN.L.R.B.supra,In. 44,at 778."5 U S.C.Sec. 556(d).Cf.N.L.R.B v Billen ShoeCo., Inc.,397 F.2d801 (C A I) 646DECISIONSOF NATIONALLABOR RELATIONS BOARDinvolved in pnysical fights:- "Well, I[Smith]'ll tell you,I'm not above one, if that's what you're talking about. Ihave been in fights during the time I worked atKut-Kwick and I showed a mark one time.I still showit."Smith's repeatedly expressed dissatisfaction with hispay and his failure and refusal to complete the extra workwhich he had wanted and had started,according to Rowe,"all came into the decisionthat Jerry [Smith] be one ofthem [to be included in the December22 layoff]."Although according to Goodyearitwas Smith andChristianwho approached him in November 1967regardingthe possibilityof unionizing,even if true thiscircumstance alone would be insufficient to alter theforegoing.For one thing, there is no showing thatRespondent was aware of this alleged fact. Moreover,according to Goodyear the initial employees'meeting withthe union representativewas bynomeans limited toSmith,Christian, and Goodyear,but included, amongothers,Gerces and Langford, who were not included intheDecember 22 layoff.NeitherwasChristianorGoodyear.With regard to rehire, reinstatement or recall, thesubstantialcredibleevidencedoesnot establish theexistence of any firm policy by Respondent with regardthereto, nor, in any event, any discrimination touchingSmith in that regard. According to Smith's owntestimony, when, in thespringof 1968 he inquired aboutreturning and it appeared there were or might be openingsin punchpress work, "I [Smith] didn't volunteer to comeback and work in the punch press department for less thatwhat I was making when I left Kut-Kwick." The hourlyrate of pay for punchpress work ($1.70) was substantiallylower than the rate ($2.45 at flight and $2.35 at day)which Smith had been receiving at the time of the layoff'the previous December 22, prior to which he had been ondifferent jobs including operating the automatic chucker("AC") on night shift after having operated the Coneautomatic screw machine for some years, as explainedabove.All circumstances considered, therefore, in my opinionit cannot fairly be held that General Counselhas sustainedhisburdenofproofofestablishingbyafairpreponderanceofsubstantialcredibleevidence,asdistinguishedfromsurmiseandconjecture,thatRespondent'sselectionof Smith forinclusion intheDecember22,1967, layoffwas for Union affiliation oractivityas alleged.2.March and June 1968: Christian and GoodyearIt is alleged that, in further violation of Section 8(a)(3)and (1) of the Act, Respondent in March (and, in the caseofGoodyear,again inJune),1968discharged itsemployees Christian and Goodyear because of their Unionmembership and activities.a.ChristianThe circumstances surrounding the termination ofChristian's employment on March 8 are as follows.Christian,a machinist,entered Respondent's employ inFebruary 1966. Christian claims that it was he who,togetherwithGoodyearandSmith,startedtheunionizationmovement inRespondent'splantinNovember 1967. Nevertheless, he was not included in theDecember22,1967, layoff whichhas been described.According to Christian'sown testimony,he resigned hisjobonFebruary 28, 1968 (Wednesday), stating toMachine Shop Superintendent Rowe that he would beleaving a week from that Friday (March 1), that is to sayon Friday, March 8." When, however, prospective otheremployment thereafter-failed tomaterialize as expected,he returned to Rowe 2 days later, on March I (Friday)and "told him [Rowe] I [Christian] wanted to withdrawmy resignation because I hadn't found the job I waslooking fore . . . . And I would like to stay on. He toldme, he said,you can't,we've made other arrangements.He said they had three new men coming in on March 4th[Monday]."09According toChristian,onMarch 4(Monday), in fact four new men actually reported forwork; and when, at the end of that week, on March 8(Friday) he received his paycheck with the notation "finalwages"and told Rowe, "I hadn't quit. I told him I feltthat I had withdrawn my resignation in plenty of time,"Rowe replied, "I'm sorry but this will be your last day.'When he subsequently (around the end of March orbeginningof April)inquired of Rowe"if theywere hiringagain, that I would like to have a job back," Rowe repliedthat althoughtheyhad hired the previous week,there wereno openings then.Christiansaid he would appreciate acall in a case of a vacancy, but had not been called - norhad he again inquired-as of the date of hearing."'Y'Respondent'sMachine Shop Superintendent Rowetestified that he hired a replacement for Christian (whohad told him on Wednesday, February 28, that he wasleaving on Friday, March 8) on Fridaymorning,March 1,and that he told this to Christian when the latter informedhim about 2:30 in the afternoon (about an hour before3:30 quitting time that Friday afternoon) that he wasgoing for a job interview that evening and that,since therewas another applicant for the job, "could he withdraw his[Christian's] resignationif he didn't get the job. I [Rowe]told him [Christian], I say, no Ray [Christian], I'vealready made other arrangements. Now I had hired JackieWest and Carl Googeand BennyCope. . . . for Mondaymorning [March 4]. And so Ray [Christian] didn't sayanything else to me, he went back to his machine." Onthe following Friday, March 8, according to Rowe. whenhe gave Christian his paycheck, Christian said, "Oh, t vebeen fired? And I [Rowel told him, I said, no. Ray, you"Christian testified on direct examination that he quit because of hisdissatisfactionoverachanged job assignment which,however,hecopcededly did not discuss with management.'"In contrast to this testimony at the hearing,Christianhad said in hispretrial statement that onMarch 1 he asked Rowe whether he "could.vork onuntil I[Christian] found out about[the other fob]" (emphasis;applied)."According to Christian,he then told Rowe that the resignation noticewhich he had given him 2 days before(i.e.,onWednesday,February 281was "supposed to start"on Friday,March 1,and that he therefore "felt 1had withdrawn it in plenty of time"Christian expressed no opinion as towhat time on March I his February 28 resignation was allegedly"supposed to start."As is shown below,by the time Christian told this toRowe on Friday,March 1,Rowe had already hired a replacementMoreover,there is nothing in Christian's testimony to indicate that thenoticewhich he had given to Rowe on Wednesday,February 28, wasconditional or subject to withdrawal or modification; or that it was to beheld in escrow,so to speak,untilMarch 1,or otherwise not to take effectbeforeMarch 1 or before the the close of business of March I, aszlistmguished from merely being calculated as a week from March 1(Friday,the end of the workweek when the notice was given). According toChristian,Rowe"toldme he was sorry buttheyhad done made otherarrangements....he said he hired three new men.""Christian testified that he never did anything about the notation "quit'on his termination slip, and that he never applied for unemploymentinsurance since when he "went down there....itwas crowded.""Respondent's records appear to indicate that the only hire after thiswas a cleaner in the assembly shoo-hardly a iob for Christian. KUT-KWICK CORP.647quit. I says I told you Friday before that we had alreadymade otherarrangements.And he says well,says I mustbe fired. And I said no, you've quit."Respondent's corporate records corroborateRowe'stestimony thatWest (who had been included in theDecember 22 layoff)and severalothermachinistscommenced work for Respondent on Monday, March 4.Under thecircumstances,IcreditRowe's testimon-.' thatin view of Christian's resignationon Wednesday, February28,he hiredmachinistWestasa replacement forChristian on Fridaymorning,March l (before Christianattempted, an hourbefore quittingtime that Fridayafternoon, to withdrawhis resignation), to report for workon Mondaymorning,March 4, which West did."Whether Christian's version orRowe's slightly varyingversionof thecircumstancesof Christian's resignation anditsattemptedwithdrawal be credited,itisclear thatChristian was replaced at his job by West on March 1before Christiansought towithdrawhis resignation, andthat when Christian made the latter move there was nolonger a millingmachine job open. In the absence ofdiscriminatorymotivation, an employerisnot obliged.under the Act, to discharge a newly hired employee or -with possible legal liability on the employer's part - torescind his hiring of such an employee to report for workMonday morning, because a resigned employeeattemptson late Friday afternoonto changehismind about, or todefer, his resignation. Cf.SidlesCompany,156NLRB457, 465, 466.The case is thus unlike the situation presented inN.L.R.B. v.Wigwam Mills, Inc.,351 F.2d 591 (C.A.7),where discriminatorily discharged Unionleader EngI hadnot been replaced before she withdrewher resignation; heremployer's refusal to permit the withdrawal under thecircumstancestheredescribedbeingclearlydiscriminatorily and coercively motivated. Here, Christianwas replaced before he attempted to withdraw hisresignation;and it has not been demonstrated that he wasthereafterdiscriminatorilydenied equivalent availableemployment.Under thecircumstances,there isno warrant forassumingthatChristian's termination onMarch 8 inaccordance with his previousresignation was the result ofhisunionmembership or activity as alleged. As hasalready been pointed out,numerousothers (including, forexample, Thomas, who concededly actively solicited forthe Union) affiliated with theunionizationattempt havenot been terminated, and of those who have some havebeen rehired. Cf.N.L.R.B. v. Billen Shoe Co., Inc.,397F.2d 801 (C.A.1).Ifind that it has not been established by a fairpreponderanceofsubstantialcredibleevidence thatRespondent discharged Christian onMarch 8, 1968,because of union membership and activityas alleged.b.GoodyearGoodyear, a machinist,entered Respondent'semploy in`=AccordingtoRowe'stestimony,at the time Christian attempted towithdraw his resignation,that is on Friday afternoon.March I,there wasa punchpress ion open, which he tilled the following week when he hireaMurrayas a punchpress operator.However, Christian had been operatingthe milling machine at a rateof $1.85per hour,and Murray was hired forpunchpress operation(withwhichMurray was unfamiliar and whichChristian had preformed only once)at only$1.70 per hour.ApparentlyChristianmanifested no interest in such a job on March I or at any timeduring thefollowing week."The punchpress is used to make lawnmower shrouds,and the chuckertomake bearing cuts, on Respondent's premises.Completed shrouds go toassemblers for welding and assemblyMarch,1959.Since then,except for a layoff fromSeptember of that year until January,1960, he workeusteadilyforRespondent until his termination in 1968under circumstances to be described.During those 9 yearsof employment,Goodyear operated Respondent'spunchand drill presses,a sander,a gear hob,a milling machine,and for some 3 years immediately prior to his terminationan automatic chucker("AC")."InearlyNovember 1967, at the behest of severalcolleagues,Goodyear undertook the mission of organizingRespondent's employees for collective bargaining. Amongother things this involved his arranging for initialorganizationalmeetingswithunionrepresentatives,eventuating in the signing of Union cards by a majority ofthecontemplatedbargainingunitof production anamaintenance employees(consisting primarily of machinistsand assemblers).The clear indications are that Goodyearwas the kingpin of the fall 1967-Spring 1968unionization effort at Respondent's plant.Goodyear was not included in Respondent'sdescribedDecember 22, 1967, layoff.During the weekend ofJanuary 6-7, 1968(he had worked a full 40 hours duringthe preceding week),Goodyear suffered bleeding from agastric ulcer and, after a brief hospitalization for that andcomplicating conditions,he was advised by his physicianto remain away from work for awhile.Adopting thisadvice,he filled out disability insurance applicationssecured from Respondent and began receiving disabilityinsurance oavments.As has been indicatea in another connection,duringconvalescenceGoodyearwasvisitedathome byRespondent's Machine Shop Superintendent Rowe. In thecourse of the ensuing automobile ride on which he wasinvited by Rowe,Goodyear mentioned having heard thathe had been taken offthe "AC" (automatic chucker) jot(which he had been handling for 3 years).Denying this,Rowe reassured Goodyear that another employee hadbeen assigned to that machine only temporarily during'Goodyear'sabsence and so as to learn its operation incaseoffuturenecessityshouldGoodyearbecomeincapacitated again. Goodyear made it clear,with Rowe'sdemurrer,that he expected to be placed back on the"AC" upon his return to the plant.Ithas also been previousiy mentioned that about anhour before the Union election on February 16, RowetelephonedGoodyear at home and indicated he hadlearned that Goodyear was slated to serve as an electionobserveron behalf of the Union,whichGoodyearconfirmed.Goodyear thereafter did so,while still on sickstatus away from work.On March 4 Goodyear was still at home recuperating.On that day, in consequence of a conversation between hiswifeandRespondent'sofficeemployeeMrs. Powell,Goodyear telephoned Rowe at the plant and told him thatearlier that day "my[i.e.,Goodyear's] wife had called formy [disability or sickness benefit]check and Mrs.Powellhad told my wife that my insurance was going to becancelled and I had quit....That Mrs. Powell told thatshe had orders to cancel my insurance,that I had quit... What's going on'? ...they tell me my insurance is beingcancelled and I had quit. . . .He [Rowe] said, yes, that'sright.Mr. Tresher[Respondent's president]and the lawyerdecided you'd quit because you'd had your tool boxremoved...from the plant...I said, no, I hadn't quit,Pete [Rowe].Ihad my tool box brought home because Ididn'twant it messed up and tore up. I'd paid too muchmoney for that box to have it destroyed.'4 . . .He [Rowe]"Goodyear had purchased a new toolbox during the previous year. It 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDsaid,well,that'sthe way it is. You'llhave to call Mr.Tresher andtalk tohim. SoI said, O.K., well, I'll do it then... He [Rowe] said he knew I hadn't said anything to himabout quitting,and I said,that's right,I'd be the first oneto tellyou ifI'd quit.And I told him Ihadn'tquit andwasn'tgoing to quit."On the following day, March5,Goodyearinquired onthephone if his insurance check had arrived, andRespondent's office clerkMrs. Powell"said,yes, but Mr.Tresher wants to seeyou."When Goodyearsent his wifeover for the check, she wastold by Tresher thatGoodyear"would have to come personally to get that check." OnMarch7Goodyearretained local counsel to accompanyhim to the plantoffice,where,when Tresher gaveGoodyearthecheck,Goodyear'scounselagainemphasized to Tresherthat Goodyearhad not quit, whileTresher insisted that"he's quit all right.He don't haveany job at Kut-Kwick..The attorney said that I[Goodyear] hadn'tquit, I was merely out and under theDoctor trying my best to get well enough to return to theplant.He [Tresher]said that I'd quit all right,because I had moved my tool box off the premises ofKut-Kwick and didn'ttellnobody."Tresher offered nobasisother than the removalofGoodyear'spersonaltoolbox to support his insistancethat Goodyearhad "quitall right," and Tresherpersisted in this contention despitethe consistent protestationsby Goodyearand his counselto thecontrary. Thatsame evening(March 7), GoodyearwroteTresher:Pleasebeadvised thatIwantyou to definitelyunderstandthatIhave not resigned nor quit mypositionwith thecompanybut have merelybeen waitingfor the doctorto release me to return to work. I sawDoctor Inmantoday andhe tellsme thatIam stillunable towork. As soon ashe tells me I am able towork I plan toreport to you and hopeto be able to dothis in the near future.The reason I had mytoolboxremovedfrom the companypremises was because thedoctor toldme thatIwould probably be out forseveralweeks and I was afraid someof my toolswould getlost,misplaced or stolen and these tools are veryvaluable to me.Goodyearreceived no responseto this letter.However,inthe earlypart of April he receiveda "SeparationNotice"from Respondentdated April1and signed byTresher,statingthat he had "quit" and that the last dayhe had workedhad been January5, 1968.At the time hereceivedthis form,he was still under medical care andunable to return towork.Itwas notuntilApril 15 thathis physician indicated he could return to work, in amedicalcertificatestatingthatGoodyearhad been"continuouslytotallydisabled(Unable towork)" fromcontained tools-including micrometers,caliper, and scales- which, aswell as the box, were Goodyear's personal property.Fearing for the safetyof this equipment because of his extended absence from the plant,Goodyear had asked Christian to bring it home for him.As Christian wasleaving the plant with the box early in February,he explained to Rowethat "I[Christian] was afraid it [the toolbox] would get tore up and his[Goodyear's) tools may be lost....He [Rowe]told me that he thought itwas a good idea that I took it home to Mr.Goodyear.... [Rowe]said hewould keep[a key whicn Goodyear bad given to Rowe,toGoodyear'stoolbox]untilMr.Goodyear came back." Goodyear was not the onlyemployeewho took his personal toolbox home,although thiswasapparently the first time he had done it. The toolbox key which Goodyearhad entrusted to Rowe(arid which Rowe concededly informed Tresher hestillhad)has never been returned by Rowe,Tresher, or Respondent,notwithstanding further contacts with Goodyear as described below and thefact that Goodyear's home is only a block and a half from Respondent'splantJanuary 7 through April 15, 1968, byreasonof acombinationof impairmentsincluding bleeding duodenalulcer,diabetes, etc.Underthese circumstances,on April 15 Goodyear wenttoworkasmanager of an automobile gas or servicestation,whileatthe same time endeavoring to bepermitted to resumehis job withRespondent.On April 18he phoned Rowe,informing him that he had beenmedically released for return to work and inquiring if hecould resume his job with Respondent.Rowe replied that"as far as I know,Billy [Goodyear],it still stands the waythat it was.I [Goodyear]said you mean I still have nojob, Pete?And hesaid,no, you quit. And Isaid, nowPete,we've been throughthatone timealready,Idid notquit,I'm not goingto quit.Iwasmerelyunderthe Doctortryingmy best togetwell and he let me go, I wouldreturn towork.So I'm callingyou in good faith andasking youformy job back. And hesaid it stillstood theway that it was, thatIhad quitand had no job atKut-Kwick. So, hesaid,the best thing I knowfor you todo is call Mr.Tresherand I said, well, I'll do so."Goodyearthereupon immediately telephonedTresher butwas toldto call him later, which he did,indicating that hehad been referredto Tresher by Rowe and that "I'm [i.e.,Goodyear]calling you and asking formy job back. Andhe [Tresher]said,well, you don't have anyjob over here.He said,you quit.Hollering at me on the phone. And Isaid,no sir,Mr. Tresher,I hadn'tquit,you might be firedme, but I was merely under theDoctor tryingmy best toget well enough to returnto work. Now I'm trying to getyou togiveme myjob back. And hesaid,no, I[Goodyear]quit. . . .He said,you don't have any job overhere but maybe you and yourfriends can figure outsomethingfor you.I said,Mr. Tresher, whatdo you meanby me and myfriends, I don'tunderstandyou. Isaid, tellme in plain English where I can understandyou. And hesaid,you know whatImean,you know whatyou've beendoing to me.I said,no sir,Idon't.So then....he washollering at me on the phone."" Thereafter, around April21 or 22,Tresher visitedGoodyearat the service stationwhere he was working and asked him if he wished toretainhis insurance coverage which he had throughRespondent.When Goodyear replied that he did,Treshertold him he(Goodyear)would have to see the insurancecompany agent.On May2, the RegionalDirectorissued the complainthereincontaininganallegationastoRespondent'sdischargeof Goodyearin violationof the Act (based uponcharge filedonMarch 15). On May 17, theRegionalDirector issued a second complaint involving Respondent'salleged violation of Section8(a)(5) of the Act for failingand refusing to bargainwith the Union(based uponcharge filedon May 1).Around the end of May,Respondent's assembly shopforeman HarrisvisitedGoodyearat home and asked himif he wanted his job back.When Goodyearreplied that hedid,Harris suggestedthat Goodyearinquire at this timefrom Tresher since Harris had "been talking to him to seeifIcouldn'tget him to giveyou your job back."Accordingly,on the followingday, around May 28 or 29,Goodyear,thistimeaccompaniedbyUnionRepresentativeDeLoach,went to the plant andspoke withTresher.Although Tresher offered to take Goodyear backat the same rateof pay,he declined to reinstate him to hisformerjob of "AC" operator,because"you've been sicktoomuch,Ican'tdependon you,"indicating that he"Since Tresher unexplainedly failed to testify,these and other statementscredibly attributed to him by Goodyear stand undisputed KUT-KWICK CORP.649apparentlywas satisfactory,theCompany physician soreporting.When Goodyear reported to work on June 10(Monday),he was not placed back on the"AC" machine,which he had been operating for 3 years prior to January."Instead,he was assigned to a large turret lathe. whichhe had no time operated during his 9 years of employmentin the plant.Although he tried his best to operate thisshould be prepared to be shifted from job to job. When,under these circumstances,Goodyearassented, he wasrehired,subjecttoaphysicalexaminationwhichlathe on June 10,he experienced difficulty because of hissmallsize,lightweight,andevidentlyinadequatephysique. Goodyear explained that "It takes a pretty goodsizeman to lock the collet on those [large turret lathe]machines ..inorder to lock those collets, it takesweight. If you don't have it, then you have to struggle andwrestle with the machine to work it." The collet holds themetal being turned or cut. As described by Goodyear,the large turret lathe to which he was assigned whenallowed to return to work on June 10 and which he hadnever before operated has a handle perhaps 2 feet inlengthataheightof3 /-4 feet; through sheermechanical pushing force of the operator, the collet islocked in place with a thrusting motion with one hand,while the lathe is grasped with the other "if you're toolight so it don't kick it backwards, . . In^order to get thatcollet to pass over locking position you've got to jump atittomake it lock, if you don't have weight enough toreach over and shove it over." Goodyear, wno is 34, is5'S" in height and weighs about 113 pounds. For 3 yearscontinuouslypriortoJanuary 1968 (when he washospitalized) Goodyear had been operating the automaticchucker ("AC"), which requires no comparable exertionand involved no difficulties arising from his size,shape,physique, or muscularity.By the end of the first day (June 10) of attempting tooperate the large turret lathe, Goodyear found his hands"awful red and angry and swollen." He reported to Rowethat his "hands are so soreI can'thardly close them nowand my left hand is swollen from locking the collet. Andhe [Rowe] said he couldn't help it." The followingmorning he told Rowe that his hands were so sore andswollen he could "hardly shut them" and "how am Igoing to possibly run that machine today when I won'thardly be able to lock the collets.... He said he couldn'thelp it, and I asked him,I said,do you have anything elseImight could do until my hands got better. And he said,not a thing." Goodyear then returned to the large turretlathe and resumed operating it that day. The followingday (June 12)he again explained to Rowe his difficultieswith the machine,pointing out that his hands, were swollenand worse than the day before. Rowe assigned him to thesmall- turret lathe. (Small turret lathe operator Langfordwas odt sick that day.)In an apparent attempt to establish that it is possiblefor small men (like Goodyear) to operate its large turretlathe,Respondent produced its employees Drake andScarborough, who have operated that machine. Drake,who is 3'/zinches taller and about 10 pounds heavier"When Goodyearreturned to work on June 10, the"AC" - the onlyone in Respondent's plant - was being operatedbyWest,who had beenhired about 3 months priorto the December 22 grouplayoff,had been laidoff on December 22, and then rehired on March 1.In the interim betweenGoodyear's original date of disability in early January and shortly beforeWest's rehire on March 1,Christian had been assignedto the "AC."(Christianhad been operating the milling machine full-time.However,accordingto Christian,that machine was in"very little"use from January5 to February 20.)than Goodyear, and is right-handed, explained that thelever on the large turret lathe is thrown or pushed, fromleft to right, by a right-handed person, with thelefthandwhile grasping something with the right hand to stabilizehimself; and that if the operator does not succeed inexecuting the maneuver properly, so that the lever fails toengage orlock the collet,itspringsback at the operatorwith "quite a little force." Asked by Respondent's counselwhether (even with his height and weight advantage overGoodyear) he had "ever experienced any difficulty inoperating the turret lathe due to your size," Drakereplied, on direct examination, "Yes, sir, sometimes I do.It's quitea job to throw that lever over. . . . [that] locksthe collet, locks the stock. Sometimes it gets pretty rough.being small like I am, I have to learn to do tricks tothrow it over there." Although, according to Drake, hehas "learned those tricks.... most of them," nevertheless"I know when I first started it was an awful job for me totry to throw that lever over." Further according to Drake(aplainspoken,forthrightwitness),fellow-employeeGerces- about 5'8 1/2" and somewnat heavier thanDrake - nad to be relieved from turret lathe operation inview of a sore hand or wrist resulting from his, operationof that lathebecauseof "the terrificstrain on them," anexperience shared by still another employee, Sweat.According to Drake, "it takes quite some time to getthem to where they can really operate it [the large turretlathe]. The biggest problem we have is throwing that leverover. They have to learn how to do that . . . . it wouldtake at least a month or better."Drake testified that with Goodyear's return in June,Drake, who had been operating the large turret lathe, wasassigned to the engine lathe, which has no lever of thetype described and is easier to operate. Subsequent toGoodyear's termination on June 13, the large turret lathewas operated by Langford, estimated by Drake to weigharound 200 pounds.Respondent's other large turret lathe operator of bodilysizesuperficiallyresemblingthatofGoodyear-Scarborough, currently only S pounds heavier thanGoodyear, but visibly of wiry build -- testified that heoperated this very same turret lathe for 8 or 9 yearscommencingin1950,some 18 years ago, withoutdifficulty at that time "because of...size,"whileconceding, however, that he "could have" experienced a"sore arm" from it "when I first started . . . . just [likefrom any other physical exercise." and agreeing that thelever would come back at him "if I didn't watch it ....You have to keep a steady pressure on it. You can't justpush at it." Goodyear's testimony that Scarborough'sproduction on the terret lathe was "bad" was unrefuted.The record indicates that apart from Drake andScarborough, the operators of Respondent's large turretlathe have been bigger men, such as Langford and Head.The trial examiner also observed West - who, accordingto`Respondent, was hired on March 1 to replace Christianon the milling machine (which Goodyear was alsoexperienced on); and who (West) had operated drillpressesand had done "various other jobs" - to be a seeminglysturdyyoungman of vigorous physique.Quiteasidefrom the foregoing, it is commonexperience that not all "small"men have equal physiqueor strength, or bodily configurations and characteristicsappropriate to all tasks.It is also evident that on hisreturn to Respondent's employ in June, Goodyear was notrestoredto the job which he had performed for 3 yearspreviously ("AC" operator) or to any equivalent position.although he seemingly could have been-particularly 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith an already trained stand-in or ready replacement forhim on the"AC" machine in case of possible futureillness.On June 12, Goodyear had occasion'to visit the dentist.At around 2 p.m. (about an hour and a half before 3:30quitting time),in the absence of Rowe he sought out ShopSuperintendent Dean-who had on previous occasionsauthorized early departures-and obtained permission toleave.Goodyear thereupon punched out and left shortlythereafter.After stopping by at home and discovering thathis wife had neglected to make the necessary ap intment,he nevertheless proceeded to the dentist'soffice on thechance of receiving attention.Since he encountered otherpatientswaiting there,he decided to arrange a definiteappointment before returning.Being off, he thereupondrove on to Peck's machine shop in Sterling,Georgia - afurther distance of about 12 miles-arriving there, by hisestimation,around 3:30, and inquired about an opening(he had applied for work there about 3 weeks previously).He was told there was none at that time."On June 13, Goodyear reported to work as usual andproceeded to the small turret lathe.Rowe called him tothe office,where fellow-employees Gerces and Head weresilently present throughout the ensuing scene.Rowe askedGoodyear where he had been the previous day. Goodyearreplied that he had gone to the doctor.Rowe thereuponstated that he had"information....that you [Goodyear]were out at R. L. Peck's at 3:15." Goodyear denied this,statinghe didn'tremember where he was"at thatparticularminute."When Rowe asked Goodyear thedoctor's name,Goodyear supplied it. Goodyear told Rowe"he was discriminating against me .... Because of unionactivity, and he [Rowe] made the reply, call it anythingyou like."When Goodyear asked Rowe whether he was"going to let me go to work,"Rowe replied,"No, I'mgoing to let you go to work,you're going to stay righthere."Goodyear responded that"if you're not going to letme go to work there's no use in me staying here.I'll justgo home.He [Rowe] said,well, I'm not going to let yougo to work.I [Goodyear]said,well, I'll just punch outthen and go on home,so J did so. I punched out andleft."Before leaving,however,Goodyear asked Rowe,"why did you plant those two witnesses[i.e.,Gerces andHead]against me," to which Rowe replied, "Why did youbring that damn [Union Representative]Gene DeLoachup here with you?" If I'd been the Old Man [i.e.,Tresher]Iwouldn'teven have talked to you or hired you back ornothing."On June 14,Goodyear received by mail it"SeparationNotice"from Respondent dated that day (June 14),signed"At the hearing,Goodyear explained that he had visitedPeck's becauseof his difficulties after being allowed to return to work by Respondent onJune 10 in attempting to operate the large turret lathe under the closeobservation of Rowe"hiding behind machines awatching me. . . . Ipersonally got the idea, they didn'twantme back down there (atKut-Kwickl from the way he was treating me. So I just wanted to go outthere[to Peck's] to see if I could,getme a job to keep from causing anymore trouble whatsoever. I'd go out there and try to work where maybe Iwas wanted instead of unwanted."Goodyear had also, after receiving the"Separation Notice"from Tresher in April, sought or inquired about thepossibility of employment elsewhere."It will be recalled that Goodyear had brought DeLoach with him when,at the end of May-after the filing of charges and issuance of thecomplaints herein-he went to see Tresher in connection with beingallowed to return to work at the plant."When Rowe spoke to Goodyear on June 13,the subject of leaving"without permission"was not even mentioned.Goodyear had in factreceived permission from Superintendent Dean in the absence-of Rowe;Goodyear's testimony to this effect was undenied by Dean, whounexplainedly failed to testify.by Tresher,statinghe "has been discharged,"after lastworking on June12,because "On June 12, 1968, Leftwork early withoutpermission.Went to anothermachineshop looking for job; lied abouthiswhereabouts whenlater confronted.""Although deeplyimplicatedin the circumstances ofeach of Goodyear's terminations(Marchas well as June13),Respondent'sPresidentTresher did not testify, norwas any reason aavancea tor this failure.Respondent'sMachine Shop Superintendent Rowe,however,testified inregard to both episodes.With respect to the earlier(i.e.,March)termination(according to Rowe,a generally less than testimoniallyimpressive witness in viewof hismanifold equivocations,convenientlydeficientpowersof recall,andpatentpartiality),Rowe conceded on cross-examination thatemployees other thanGoodyearhad removed theirtoolboxes from the plant and that he hadnot"consideredthat theyquit whentheytook theirtool box out." Rowefurther concededthat Goodyearat notime told him thathe was quitting.According to Rowe,subsequent to thetoolbox removal,Goodyear "calledme upand told methathe understoodthatwe had cancelled his insurance.... I told him that, yean,Ihad heardMr. Tresher saysomething about it and that there was going-he'a haveto come down and talktoMr. Tresher about it. That hehad quit.... I told him that weassumedhe quit....He[Goodyear]told me then that he hadn'tquit. . . .I said,well,weassumedby you taking the [tool] box that youhad quit....he said...he didn't,he hadn't."(Emphasissupplied.)On cross-examination,however,Roweacknowledgedthat he either did not say or could notrecall whether he did "say anything[toGoodyear] aboutthe tool boxthen";and that hetold Goodyearduring theirtelephone conversationonMarch 4 "that he [Goodyear]had never told [me,Rowe] thathe was quitting." Fromthe hearing transcript:-TRIAL EXAMINER: He [Goodyear] told you that hehad notquit but you told him that he had quit, is thatthe way itwound up?THE WITNESS [Rowe]:Basically, yes, sir.TRIAL EXAMINER: Woulditbe a fairstatement to saythatGoodyearat all timestook the position that hehad not quit?THE WITNESS [Rowe]:Yes, Sir.TRIAL EXAMINERDoes Respondent rest its positionin regardtoGoodyearon thefact thathe removed his[tool] box,under the circumstances as described?MR.KELSO [Respondent'scounsel]:Yes,YourHonor.TRIAL EXAMINER:Well,butGoodyeartold theemployerthat he was not resigningand that he had notquit.WithregardtoGoodyear'sshort-livedJune"reinstatement,"Rowe's testimony indicates that althoughhe "run[s] the [machine] shop" and normallydoes thehiring, it wasTresher who hired Goodyear backin June;but that itwas Rowe who dischargedGoodyear on June13afterdiscussingitwithTresher,when Goodyearallegedly(according to Rowe) denied having gone toPeck's"or" said hehad gone tothe doctorthe previousday - although(also according to Rowe)itwasTresherwho had ascertainedthat Goodyearhad visited Peck's thepreviousday.°°Goodyear'stestimonythathehad'Respondent also seemingly makes much of the fact that,according totestimony of its witness Wood,Peck's Shop Superintendent, it was beforeand not after I o'clock that Goodyear arrived there,from which it is KUT-KWICK CORP.Superintendent Dean's permission to punch out early thepreceding afternoon is undisputed.The described circumstances are in my view persuasivethat Respondent's double discharge of Goodyear stands onanentirelydifferentfootingfrom its December 22economic layoffs and theMarch 8 termination ofChristian following his resignation and replacement. Inthe case of Employer-resented union leader Goodyear, inmy opinion Respondent's explanation for his discharge onJune 13 after his brief tenure of "reinstatement" to adifferent jobwhichRespondent knew he could notperform61 following issuance of a complaint by the Board'sRegionalDirector upon charges filed by him with theBoard after his discharge based on Respondent's frivolousinsistence that he had'quit,"in the face of his consistentprotestationsthathe had done no such thing, istrumped-up,pretextuous,and simply does not "standunderscrutiny"N.L.R.B.v.Dent,207 F.2d 165, 167 (C.A. 9), when all ofthe facts are considered. In my opinion,General Counselhas amply sustained his burden of proofof establishing by a fair preponderance of substantialcredibleevidencethatRespondent'sdischargesofGoodyearon or about March 4 and again on June 13,1968, and each of them,were for discriminatory reasons,becauseofhisUnionadherenceand leadership.Accordingly,I so find.D. Section 8(aXS)It remains to consider the allegation-based upon acharge filed on May1- thatRespondent also violatedSection 8(a)(5) of theAct bydeclining since the previousDecember 11 to recognize and bargain with the Union asduly designated exclusive bargaining representative of itsproduction and maintenance (and some other)employees,strenuously prgea that Goodyear must have gone there directly. Evenassuming that he did-and it is by no means established that he did, orthat he could not have stopped off at home (a block and a half from theplant) and looked in at the dentist's before deciding to go on to Peck's -this is not to say that Goodyear had no right to do so on his ownuncompensated time after he was expressly granted permission byRespondent to leave(cf.Dumas,Inc.,d/b/a SterlingManufacturingCompany,169NLRB No. 126);nor that this patently flimsy excuse wasthe real reason for his precipitate discharge by Respondent the next dayafter 9 years of satisfactory employment."'Itissettledthat,inorder to be valid,reinstatementof adiscriminatorily discharged employee must be made in goodfaith(Earl ISifers, d/b/a Sifers Candy Company,92 NLRB1220, enfd.,171 F.2d 63[C.A.10]) toemployment the same as or equivalent to that formerlyenjoyed(StarliteManufacturingCompany,172 NLRB No. 2;Thomas J.Aycock, Jr., d/b/a Vita Foods,154 NLRB 1716, enfd.as modified, 377F 2d 81 IC.A. 51;N.L.R.B. v. MonroeAutoEquipmentCompany, 392F.2d 559 [C.A. 5]). Under the indicated circumstances, Respondent's"reinstatement"or "rehiring" of Goodyearon June 10 - on the nets ofthe institution of a Board proceeding to redress his discharge upon thespecious insistence that he had "quit"In the face of his protestations to thecontrary-was transparently purposed so as to gain a more plausible'justification"for redischarging him. It is clear that not only wasGoodyearnot validly reinstated to his former job, which he hadsatisfactorilyperformed for 3 years, but that Respondent deliberatelyinstead assigned him to the large turret lathe,on which he was totallyinexperienced and which it knew he was physically incapable of operating,in order to force his resignation or discharge,realizing that it was poisedon thin ice in its position that Goodyear had "quit."No reason appears,for example,why Drake,experienced at and actually engaged in operatingthe large turret lathe,was removed from that job in order to be assigned toa simpler job on the occasion of the June 10 "reinstatement" andassignment of Goodyear to the large turret lathe; nor why otherexperienced large turret lathe operators could not have been assigned tothat task,ifRespondentwas in earnest about having it efficientlyperformed;nor why West,a seemingly sturdy young man withverylittleseniority(in contrastto Goodyear's 9 years),could not have been taken offthe "AC"operation(Goodyear's former job)and moved to the large turretlathe so asto allow Goodyearto resume his former job.651appointed such by a majority of their designation cards inits possession.Such a violation,where predicated upon failure torecognize and bargain upon the basis of proffered unionbargainingagentdesignation"cards"signedbyemployees,requires a finding that the failure to recognizeand bargain was in bad faith" with the burden on GeneralCounsel to establish that bad faith." It is within thisframe of reference that the underlying facts must beassessed.The proof amply establishes,and n is accordinglyfound,thatonNovember 28, 1967 the Union heldauthorizations unambiguously designating it as bargainingrepresentative,intended as such and signed by 24 or 2564of Respondent's4565 employees in a conventional andappropriate production and maintenance bargaining unit"and that,based on those designations,which the Unionofferedtosubmitforimpartialsubstantiation,onDecember 16 Respondent received from the Union awrittenrecognitionaland bargaining request,whichRespondent on January 2 declined,stating that:As stated in a telephone conversation with you on.... December 14,1967,the Company doubts tnat yourepresent an uncoerced majority of employees in anyappropriate unit and declines to recognize your unionuntil certified.We feel that the interests of all partieswould best be served by an election conducted underthe auspices of the National Labor Relations Board.We have received a copy of your petition in Case10-RC-7275,filedDecember 12, 1967,and have alsoreceived notice of the representation hearing,scheduledfor 10:00 January 4, 196[8],in the Federal Building,Brunswick,Georgia.From these we assume you arepursuing the election route.67"Aaron Brothers Company of California,158 NLRB 1077, 1078;BenDuthler, Inc.,157 NLRB 69, 71-72, modified 395 F.2d 28(C.A.6),StrydelIncorporated,156 NLRB 11$5, 1186-87;John P.Serpa,Inc.,155 NLRB99, 100-101, reversedsub nom. Retail Clerks Union,Local No.1179 v.N.L.R.B.,376 F.2d 186(C.A.9), Board decision on remittitur 166 NLRBNo. 66."JohnP.Serpa, Inc., supra,in. 62, at 100"The testimony of Respondent's employee and witness West,if credited,would'require the voiding of his designation card for counting purposeshere, since he swore that when fellow-employee Smith solicited hissignature he "told me....that the purpose was to get enough signatureson those cards to get started in the progress of an election," and that hethereupon signed the card. Although a degree of doubt was engendered asto his veracity by his insistence that he read only a line or two of the card,despite the obvious necessity to do more in order to be able to write properinformation into the blank spaces as he did,it is unnecessary to resolvethis doubt or his credibility in this aspect,since even without his card theUnion enjoyed a clear majority(24/45)."It was stipulated at the hearing that this unit contained a total of 45employees at all times in December 1967 to at least December 16."Consisting essentially of Respondent'smachine shop and assemblyshop, aggregating approximately 40, employees."UnionRepresentativeDeLoach testifiedthathetelephonedRespondent'splant on December It, 1967, and spoke to Respondent'sSecretary-TreasurerBurke in the absence of its President Tresher,requestingrecognitionand bargaining upon the basis of majorityauthorization designation cards it was willing to submit for corroboration;and that Burke told DeLoach he would have to speak to Tresher, whichDeLoach said he would do.According to DeLoach, although he thereuponthe same day (December 11)prepared a recognition-bargaining request inletter form,"itwas sent two or three days later, that I actually mailed it."The parties stipulated at the hearing that this letter was received byRespondent on December 16, 1967.Notwithstanding the foregoing, theUnion's election petition,filedat the Board'sRegionalOffice on themorning of December 12 states that no request for recognition had beenmade by the Union.The Union's election petition was signed by its GrandLodgeRepresentativeinAtlanta.AccordingtoRespondent'sSecretary-Treasurer Burke, a copy of it was received from the RegionalDirector on December 14. It is finally noted that Respondent's January 2 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDby Respondent. 7sAppropriate provision shall be made inthe Recommended Order and posted notice to employeesfornotificationtothediscriminatorilydischargedemployee if he is now in the Armed Forces of the UnitedStates ofhis rightto fullreinstatement to his formerpositionuponapplication afterdischargefrom the ArmedForces in accordance with theSelectiveService Act andtheUniversalMilitaryTrainingand Service Act, asamended. Backpay andinterest areto becomputed in themannerprescribed by theBoardinF.W.WoolworthCompany,90 NLRB 289, andIsisPlumbing&HeatingCo., 138 NLRB716.Respondent shall be required tomake available necessaryrecords forcomputation ofbackpay, overtime,holiday andvacation pay, insurance,and all other benefits and emoluments lost, denied,cancelled,withdrawn,avoided,discontinued,orinterrupted.Inview of the nature of the unfair labor practicesfound,especially the singlingout fordiscriminatorytermination on two occasions of an employeeof 9 years'satisfactoryservice and seniority because he sought toexercise rights guaranteed to employeesby Congress - Iconsider it appropriate to include in the RecommendedOrder a requirement that Respondent cease and desistfrominfringing in any manner upon employees' rightsguaranteed in Section7 of the Act.General Counsel presses for a bargaining order in viewof the 8(a)(1)and(3) violations.At the threshold ofconsideration of this request,it is essential to distinguishthe violations found from the violations alleged but notestablished.Thus,onlyrelativelyinsubstantialinterrogation has been found,together with an instance ofavowed surveillance,aswellasRespondent'sdoubleattempt to unsaddle itself of Goodyear because of hisunion activities.Itistrue that at times unfair laborpractices other than direct Section 8(a)(5) violation mayevidence bad faith in an employer's failure or refusal torecognize or bargain following a bargaining demandfounded solely on union designation cards, and therebywarrant a bargaining order. It is also true that undercertain other circumstances an employer's insistence on anelection as a precondition to bargaining may be overridenand a bargaining order issued upon the basis of anestablishedclearmajorityofvalidlysigneduniondesignationcards;suchaswhere the employer hasengaged in conduct unmistakably demonstrating rejectionof the collective-bargaining principle or where he hasengaged in so ruthless, provocative or pervasive a programof unfair labor practices as to densely contaminate therelatively pure air which is the ideal in Board-sponsoredelections,the results of which are stamped with theGovernmental imprimatur andwhichare thereforeproperly regardable as models of rectitude and propriety.On balance it would seem,however,that the practicesfound here were not of such magnitude,scope,orirreparabilityas to frustrate a fair contest by secretelection, such as the Employer stipulated to upon exposureof the misconduct of its perhaps overzealous servitorRowe in crudely spying upon a union meeting as has beendescribed.Although it is true that since then Goodyearhas suffered improper discharge,when that situation isremedied and Respondent's derelictions in that (and other)regard made known to the employees with the posting oftheNotice here recommended,there appears to be noreasonwhy the employees'true representation desires101,1.4raber ManufacturingCompany,Inc.158NLRB244, 256, 257,enfd. 382 F 2d 990 (C A 7).cannot accurately be registered in a Board-conductedsecret election.Under theindicated circumstances,inmy opinion thepolicies and purposesof the Actwould bestbe served bypermitting the question of representation status to bedeterminedby what theBoard regards as the"normallymoresatisfactorymeans of determininit employees'wishes"(Aaron BrothersCompany of California,158NLRB 1077, 1078), of its secret-election process.For these reasons, 1 deny GeneralCounsel's applicationfor a bargaining order based upon the violations herefound."Upon the basis of the foregoing findingsof fact andconclusions of law and upon the entire record, andpursuant to Section10(c) of the Act,Imake thefollowing:RECOMMENDED ORDERIt is hereby ordered that the Respondent Kut-icwickCorporation,itsofficers,agents, successors,and assigns,shall:1.Cease and desist from:(a) Interrogating in violationof the Act anyemployeeastohisorotheremployee'sunionmembership,affiliation,activity, sympathy,or desire.(b) Spyingupon or maintaining under surveillance, inviolationof the Act,any union or lawful organizationalmeeting or assemblageof orparticipatedinby itsemployees.(c)Discriminatingorthreateningtodiscriminateagainst any employee becauseof hisunion membership,affiliation,activity,support, orsympathy,by discharging,terminating the employment of, or refusing or failing toreinstate or rehireany such employee, or bythreateningso todo; or bytaking or threateningto take otherdiscriminatory action in violationof the Actagainst anyemployee in regard to hire,tenure,or any term orcondition of employment, or for exercise or attemptedexerciseof anyrightunder the Act.(d)Discouraging membership in or any lawfulactivityon behalfof or supportto InternationalAssociation ofMachinists and AerospaceWorkers, AFL-CIO, or otherunionor labororganizationof its employees, bydischarging,terminating the employment of, or refusing orfailing to reinstate or rehire,any employee,in violation ofthe Act, or bythreatening so to do.(e)Inanymanner interferingwith,restraining,orcoercing any employee in the exerciseof anyright underSection7 of the Act.2.Take thefollowing affirmative actions necessary toeffectuate the policiesof the Act :(a)Offer to Billy O. Goodyearimmediate, fullreinstatement to his former position as automaticchucker(AC) operator,orsubstantiallyequivalentposition,"Cf.N.L.R.B. v. BreakerConfections, Inc.,402 h.2d 499 (C A 4);N.L R Bv.Flomatic Corporation,347 F.2d 74,78-80(C.A 2); JCPenney Company,Inc,172 NLRB No.82,Orchard Corp.of America,170NLRBNo. 141,Eldo-CraftBoat Co.,166NLRBNo 52:UnionCarbide Corporation, Olefins Division,166NLRB No. 39,20th CenturyGlove Company,Inc.,165NLRB No 122Hercules PackingCorp,163NLRBNo. 35,petition dismissed 386F 2d 790 (C A.2),WagnerIndustrialProducts Co.,162 NLRB No. 114; modifying,386 F.2d 981(C.A D.C).Aaron BrothersCompanyof California,158 NLRB1077, 1078-80;StrydelIncorporated,156 NLRB 1185, 1187:Clermont's, Inc.,154 NLRB 1397,1400-01;Hammond d: Irving, Incorporated,154 NLRB1071, 1072-73.Cameo Lingerie, Inc,148 NLRB535, 538 KUT-KWICK CORP.a labor organization within the meaning of Section 2(5) ofthe Act.3.Assertion of jurisdiction herein is proper.4.On two occasions in or about late January-earlyFebruary 1968, Respondent through its Machine ShopSuperintendent J.P.Rowe interrogated its employeeArthurRhymes concerning his and other employees'union membership,activities,and desires, in violation ofSection 8(a)(l) of the Act.5. It has not been established by a fair preponderanceof the substantial credible evidence that Respondent hasinterrogated any other employee in violation of the Act atany time as alleged in the complaint.6. It has not been established by a fair preponderanceof the substantial credible evidence that Respondent hasthreatenedany employee by reason of his Unionmembership,activities,or desires.7.On February 14, 1968,inBrunswick,Georgia,Respondent,through itsMachine Shop SuperintendentJ.P.Rowe,spied upon and kept under surveillance aunion meeting of Respondent's employees,in violation ofSection 8(a)(1) of the Act.8.On or about March 4, 1968,in violation of Section8(a)(3) and(1)of the Act,Respondent discharged andterminated the employment of its employee Billy O.Goodyear,and thereafter failed and refused to reinstate orrehirehim,becauseof his union membership andactivities,and because he had engaged in concertedactivitieswithotheremployees for the purposes ofcollective bargaining and other mutual aid and protection;thereby discriminating against Goodyear in the hire andtenureofhisemployment,and discouraging unionmembership and activities and the exercise of other rightsunder the Act on his part and on the part of otheremployees.9.On June 13,1968, in violation of Section 8(a)(3) and(I) of the Act, Respondent discharged and terminated theemployment of its employee Billy O. Goodyear, andthereafter failed and refused to reinstate or rehire him,because of his union membership and activities, andbecause he had engaged in concerted activities with otheremployees for the purposes of collective bargaining andothermutual aid and protection;thereby discriminatingagainstGoodyear in the hire and tenure of hisemployment,and discouraging union membership andactivities and the exercise of other rights under the Act onhis part and on the part of other employees.10. It has not been established by a fair preponderanceof the substantial credible evidence that Respondentdischarged its following employees,or any of them, onDecember 22, 1967, or thereafter failed or refused toreinstate or rehire them or any of them,in violation ofSection 8(a)(3)or(1)of the Act,as alleged in thecomplaint herein,because of their union membership oractivities,or for engaging in concerted activities for thepurposes of collective bargaining or other mutual aid orprotection: Henry Hill Blue, Johnny Braddock,Benny JoeCope, John J.Edmond, Tommy Jones, Zack Manning,Ronnie (James R.) McCormick,KellyPerkins, Jerry(Lee) Smith,Tommy(A.) Sweat,Jack(Jackie A.)West,JamesL.Williams.11. It has not been established by a fair preponderanceof the substantial credible evidence that Respondentdischargedand terminated the employment of itsemployee Ray (Cleveland Ray) Christian on or aboutMarch 8,1968, or thereafter failed or refused to reinstateor rehire him, in violation of Section 8(a)(3) or(1) of the653Act, as alleged in the complaint,because of his Unionmembership or activities,or for engaging in concertedactivities for the purposes of collective bargaining of othermutual aid or protection.12.On and at all times since December 11, 1967, thefollowingwas and has been a unit appropriate forpurposes of collective bargaining within the meaning ofSection 9(b) of the Act:AllproductionandmaintenanceemployeesofRespondent at its Brunswick, Georgia, plant,includingthe part-time janitress and plant clerical employees, butexcluding the cost system and quality control employee,officeclericalemployees,professionalemployees,guards and supervisors as defined in the Act.13. It has not been established by a fair preponderanceof the substantial credible evidence that Respondent hason or at any time since December 11, 1967, in violation ofSection 8(a)(5) or(1)of the Act failed or refused torecognize or bargain in good faith with the Union as theduly and lawfully designated exclusive representative ofthe employees in the aforesaid bargaining unit,in respectto rates of pay, wages,hours of employment,or otherterms and conditions of employment of said employees orany of them.14.The unfair labor practices and each of themreferred to in Conclusions of Law numbered 4, 7, 8, and 9affect commerce within the meaning of Section 2(6) and(7) of the Act.15.Itisnot having been established by a fairpreponderance of the substantial credible evidence thatRespondent has engaged in the unfair labor practices orany of them referred to in Conclusions of Law 5, 6, 10,11, and 13, the complaints herein should in those respectsbe dismissed.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it berequired to cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of theAct.Having found that Respondent in violation of theAct terminated the employment of its employeeGoodyear,Ishallrecommend that Respondent berequired to offer him immediate and full reinstatement tohis former position of automatic chucker(AC) operatoror substantially equivalent position, without prejudice tohis seniority,insurance,or other rights and privileges, andto make him whole for any loss of earnings and benefits(including overtime, holidays and vacations,and insurancebenefits)hemay have suffered by reason thereof, bypayment to him of sums of money equal to those which henormally would have earned as wages or received asbenefits(including overtime,holiday pay, vacations orvacation pay, and insurance benefits)from the dates ofsuch unlawful discriminations to the date of a valid andproper offer of reinstatement by Respondent, togetherwith interest thereon,less his net earnings if any duringsuchperiods."Ishallfurtherrecommend thatRespondent'spersonnelactions,recordsornotationspertaining to Goodyear be corrected so as to reflect thathe did not quit his employment with Respondent in orabout January-April, 1968 as claimed,noted,and reported"In this calculation,among otherfactorsto be taken into account,proper consideration should be givento the fact that Goodyear's physicianhas indicated(G.C. Exh 35)that he was"continuouslytotallydisabled(Unable to work)" from January 7 throughApril 15, 1968. 654DECISIONSOF NATIONALLABOR RELATIONS BOARDAs has already been indicated,in the election whichensued on February 16,of 37eligible voters,excluding 5challenged ballots,21 votes were cast against and 11 fortheUnion;that election being subsequently voided bystipulation,following Union objections,calling for a rerunelection,which has not been held in view of Union chargesfiled onMay 1.61Respondent assigns as a basis for doubting the Union'sclaims,its prior experiences with the same Union,datingasfarbackas1951,when the Union lost aBoard-conducted election by a vote of 14-8.In 1955,Respondent entered into a collective agreement with the'Union,without an election,following compliance with aBoardTrialExaminer'srecommended order that itbargainwith the Union(then representing its machineshop employees only), in view of violations of Section8(axl) and(5).At that time,Rowe as shop stewardparticipatedincontractnegotiationswithTresher.However,according to undisputed testimony of Rowe, by1957 employee interest in the Union had lagged to thepoint of disappearance.'9Once more in 1965 the Unionfileda petition for election(Case 10-RC-6250) based uponallegedrecognitional requests earlier in1965whichRespondent had declined.Afain onApril 27,1965 theUnion lost the election,this timeby a vote of 31-5 out of39 eligibles.Withoutgoing into the question of the significance ofRespondent'sexperiencesin1951-1957,certainly thejustifiabilityof theimpact upon it of theUnion's 31-5defeat at the polls as recently as 1965 cannot be gainsaid.Such experience is a factorproperly tobe taken intoaccount in weighing an employer's motivation in decliningrecognition to -a -Union upon the mere basis of designation"cards," and therefore the employer's alleged good faithinentertaining doubt as totheUnion's true status asbargaining representative of his employees,who havepreviouslyrejected the unionby that "secret ballot [which]isnormally a more satisfactory means of determiningemployees'wishes"(AaronBrothersCompany ofCal(ornia,supra,158NLRB 1077, 1078)." Superaddedhere is thefact thatRespondent was willing to submit toan immediate election,which the Board has characterizedas "very strongevidenceof good faith."(A.L.Gilbertletter to the Union,acknowledging receipt of the Union's letter datedDecember II- which "confirm[s]my [i.e..DeLoach's]telephoneconversation withMr. Burke in the early morning of this date" - doesnot dispute any alleged conversation between De Loath and Burke onDecember 11,although denied by Burke at the bearing as"100 percentwrong.""Involving essentially the facts constituting the Union's objections to theFebruary 16election.Underthe Board's currentpolicy, these charges andthe resulting complaint,here for determination, are not barred by theobjections resulting in the Regional Director's order fora rerun election.BernelFoam Products Co. Inc..146 NLRB 1277, explained inIrving AirChuteCompany, Inc..149NLRB 627, enfd. 350 F.2d 176 (C.A.2)Whether the Union's entry into a stipulation with Respondent on March 5expressly calling for a rerun election likewise did not operate as such a baris less clear,but need not be decided in view of the disposition reachedherein."Respondent'smotion,upon which decision was reserved at the hearing,that these two Board proceedings(Cases 10-RC- 1187 and10-CA-2057) beofficially noticed,is granted,and General Counsel's objection to receipt ofReap.Exh. 16 for identification (communication dated June 21, 1968, fromthe Board'sDirectorof Information ThomasW. Miller,Jr., summarizingthose proceedings)is overruled and that exhibit is received in evidence."N L.R B vFashionFarr,Inc., 399 F 2d 764, 768 (C.A.6);N L.R.B. v.GisselPackingCompany, Inc.,398 F.2d 336 (C.A 4);Peoples ServiceDrug Stores v. N.L.j7.B.,375F.2d 551, 557 (C.A.6);N L.R.B. v.Johnnie'sPoultryCo..344 F 2d 617, 620 (C.A.8);Orchprd Corp. ofAmerica,170 NLRB No. 141;Super X Drugs of West Virginia, Inc.,169NLRB No. 42,Nalco Chemical Company,163 NLRB No. 19."To thesame effect,seeSuperX Drugs of West Virginia, Inc.,169Company,110 NLRB 2067. 2070.1"Absent an affirmative showingofbad faith, anemployer,presented with a majority card showing anda bargaining request,will notbe held to have violatedhis bargaining obligation under the law simplybecausehe refuses-to rely upon cards, rather than an election,as the method for determining the union'smajority."Is this not the more true where theemployer has withinless than 3 years witnessed a resoundingunion defeat at asecret election following a requestfor recognition andbargaining upon the basis of signedUniondesignationcards?Lookingbackat the circumstanceshere, other than thedischargesof Goodyear in March and June 1968, there isno showingof unfair labor practices by Respondent sosubstantialor cumulatively pervasive as torequire afindingof bad faith by Respondent, under all of thecircumstances,in"refus[ing]to rely upon cards, ratherthan an election,as the methodfordetermining theunion'smajority"(Aaron Brothers, supra);nor is there ashowing by substantialcredible evidence that Respondentrejected the collective-bargaining principleor otherwiseflouted the nationalpoliciesdeclaredorbargainingobligations imposed bytheAct.As has been shown,Respondentatone time enteredintoacollectiveagreement with theUnion; and it far from discharged allunion adherents in itsDecember 22 economic layoff,wherein(with the single exceptionof Smith, forreasonswhich have been described) it applied strict seniority. Allof theviolationsherefoundoccurred substantiallysubsequentto the refusal to bargain,and do not establisha design todisrupt the orderlyprocessesof a Boardelection.Since Goodyear'sdischargesoccurred long afterthe election,they can hardly be considered to haveaffected its results;nor aretheydeemed,alone or inconjunctionwith the other violations found, to have closedoff the determinationof the true representation wishes ofRespondent'semployeesby secret election held underBoard auspicesat such time as the Regional Directorbelieves iswarranted.Upon the record as a whole, it isfound that GeneralCounsel hasfailed tosustain hisburden of establishing bya fair preponderanceof substantial credible evidence thatRespondent's failure to recognizeand bargain with theUnion pursuantto the latter's demand dated December11,1967was inrejectionof the collective-bargainingprinciple,or togain timetodissipate theUnion'srepresentative status, orotherwise in bad faith; or that itwas for any reasonother than Respondent'sdesire toascertain its employees'representation desiresthrough aBoard-conductedelectionratherthanthroughunion-profferedcards."Upon the foregoingfindingsand the entire record, Istate the following:CONCLUSIONS OF LAW1.Kut-Kwick Corporation,Respondent herein, is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and(7) of the Act.2.InternationalAssociationofMachinistsandAerospace Workers,AFL-CIO,Charging Party herein, isNLRBNo.42;Superex Drugs,Inc.,150 NLRB 972, 978"Aaron BrothersCompany of California,158 NLRB1077, 1078. To thesame effect,see,e.g.,Clermont's,Inc.,154NLRB1397, 1400-01,Hammond & Irving. Incorporated,154NLRB1071, 1072-73;CameoLingerie, Inc.,148 NLRB 535, 538."Cf. cases cited supra, fn. 62, 63, 70,71, and in related text,and 72. KUT-KWICK CORP.withoutprejudice to his seniority and other rights,privileges,benefitsand emoluments,and make him wholeforanylossof pay(including overtime,holiday andvacation pay,and insurance benefits),in the manner setforth in "The Remedy"section of this Decision. In theevent Goodyearispresently serving in the Armed Forcesof the UnitedStates,notify him of his right to such fullreinstatement upon application after discharge from theArmed Forces,inaccordance with the Selective ServiceAct and theUniversalMilitary Training and Service Actof 1948,as amended.(b)Expungeor correct any personnel or other record,entry or reportindicating that Billy O.Goodyear quit theemployofRespondentatany time in or aboutJanuary-April,1968 as asserted by Respondent herein.(c)Preserve and, upon request,make available to theBoard or its agents, for examination and copying, allpayroll records,overtime records, social security paymentrecords,timecards,holiday and vacation schedules,and allother recordsnecessary to analyze the amount of backpayand extent of benefits (including overtime,holiday andvacationpay, insurance benefits,and all other benefits oremoluments lost, denied,cancelled,withdrawn,avoided,discontinued,or interrupted)due under the terms of thisDecision.(d) Post in its factory at Brunswick, Georgia, copies ofthe attachednotice marked"Appendix."" Copies of saidnotice,on forms provided by the Board'sRegionalDirector for Region 10, shall,after being duly signed byRespondent'sauthorized representative,be posted byRespondent immediately upon receipt thereof, and bemaintainedby it for 60consecutive days thereafter inconspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shallbe taken byRespondent to insure that said notices are notaltered,defaced,or covered by any other material.(e)Notify saidRegional Director,inwriting,within 20daysfrom receipt of this Decision,what steps have beentaken to comply therewith."Insofar as it alleges other violations of the Act notherein found,the complaints and each of them are herebydismissed."In the event thatthisRecommended Order is adopted by the Board,the words "a Decision and Order"shall be substituted for the words "theRecommended Orderof a Trial Examiner"in the notice.In the furtherevent thatthe Board'sOrder isenforced by decree of a United StatesCourt of Appeals, the words, "a decree oftheUnitedStatesCourt ofAppeals Enforcing an Order"shallbe substituted for the words "aDecision and Order.""In the eventthat thisRecommended Order is adopted by the Board,this provisionshall be modified to read:"Notifysaid Regional Director, inwriting, within 10 days from the date ofthis order,what steps Respondenthas taken to complyherewith "APPENDIXNOTICE TO ALLEMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, anagency of the United States Government.After a trial at which all sides had the chance to giveevidence,ithasbeendecided thatwe,Kut-KwickCorporation,violated the National Labor Relations Act,and we have been ordered to post this notice.The National Labor Relations Act gives you, as anemployee, these rights:655To engage in self-organizationTo form,join,or help unionsTo bargain collectively through a representative ofyour own choosingTo act together with other employees to bargaincollectively or for other mutual aid or protection; andIf you wish,not to do any of these things.Accordingly,we give you these assurances:WE WILL NOT do anything which interferes with anyof your rights listed above.WE WILL NOT question you in violation of theNational Labor Relations Act asto your(or any otheremployee's)Union membership,affiliation,activities,sympathies,or desires.WE WILL NOT Spy upon or keep under observationyour Union meetings or gatherings in order to find outwho attends,or what goes on there,or-when, or where,or why.WE WILL NOT discharge or threaten to discharge, orrefuse or fail to reinstate or rehire,any of you forjoining or being a member of any union,or for anyunion affiliation,activity,support, or sympathy; andWE WILL NOT in any other way discriminate or threatento discriminate against any of you because of yourunionmembership,affiliation,activity,supportorsympathy,or because you want or try to bargain withus collectively as a group, or because you want or tryto do anything else you have the right to do under theNational Labor Relations Act.WE WILL NOT discourage you from joining or fromany lawful activity on behalf of or in support ofInternational Association of Machinists and AerospaceWorkers, AFL-CIO,or any other union of your choice,by discharging or threatening to discharge, or byrefusing or failing to reinstate or rehire, any of youbecause you belong or want to belong to a union, orbecause you support or sympathize with a union, orbecause you are active in the union.WE WILL NOT in any way interfere with,restrain, orcoerce you in the exercise of any of your rights underthe National Labor Relations Act.WE WILL offer immediate,full reinstatement to Billy0. Goodyear to his former job as automatic chucker("AC") operator(or substantially equivalent position),and grant him full seniority and all other rights andprivileges which he lost or missed since we dischargedhim around March 4 and again on June 13, 1968; andWE WILL pay him,with interest,for any wages andothermoneys,benefits,and advantages lost by himbecause of those discharges.And WE WILL also havehis personnel records corrected to show that he did notquit his job with us.We assure all of you that you are free to join or not tojoinInternationalAssociationofMachinistsandAerospaceWorkers, AFL-CIO,or any other union, asyou see fit in your own judgment,without any interferencefrom us in any way, snape,or form.DatedByKUT-KWICK CORPORATION(Employer)(Representative)(Title)Note:Notify the above employee if presently serving intheArmed Forces of the United States we shall notifyhim of his right to full reinstatement upon application inaccordancewith the Selective Service Act and theUniversal Military Training and Service Act, as amended, 655ADECISIONS OF NATIONAL LABOR RELATIONS BOARDafter discharge from the Armed Forces.If employees have any question concerning this noticeor compliance with its provisions, they may communicateThis notice must remain posted for 60 consecutive daysdirectly with the Board's Regional Office, Room 701, 730from the date of posting and must not be altered,defaced,Peachtree Street, NE., Atlanta, Georgia 30308, Telephoneor covered by any other material.404-526-5741.